Exhibit 10.34
FOIA CONFIDENTIAL TREATMENT REQUESTED
EXCLUSIVE RESEARCH, DEVELOPMENT,
LICENSE AND MANUFACTURING
AND SUPPLY AGREEMENT
BY AND AMONG
NEKTAR THERAPEUTICS AL, CORPORATION
AND
BAXTER HEALTHCARE SA
AND
BAXTER HEALTHCARE CORPORATION
DATED SEPTEMBER 26, 2005
 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
1. DEFINITIONS
    2  
 
       
2. RESEARCH AND DEVELOPMENT ACTIVITIES
    16  
 
       
2.1 OVERVIEW
    16  
 
       
2.2 NEKTAR AL PAYMENTS
    17  
 
       
2.3 MARKETING AUTHORIZATION
    18  
 
       
2.4 MATERIALS
    18  
 
       
2.5 HANDLING
    20  
 
       
2.6 SELECTION OF POTENTIAL PRODUCTS AND [***]
    20  
 
       
2.7 DISCLAIMER OF WARRANTY WITH RESPECT TO BAXTER MATERIALS
    20  
 
       
3. GOVERNANCE
    21  
 
       
3.1 JOINT STEERING COMMITTEE
    21  
 
       
3.2 RESEARCH COMMITTEE
    23  
 
       
3.3 DEVELOPMENT AND PRODUCTION COMMITTEE
    25  
 
       
3.4 AMENDMENT; WAIVER
    25  

 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

-ii-



--------------------------------------------------------------------------------



 



              Page  
 
       
4. LICENSES TO NEKTAR AL LICENSED TECHNOLOGY AND BAXTER TECHNOLOGY
    26  
 
       
4.1 LICENSE TO BAXTER
    26  
 
       
4.2 TERMS OF SUBLICENSE
    26  
 
       
4.3 NEKTAR AL RESEARCH RIGHTS AND LIMITATIONS
    27  
 
       
4.4 NO IMPLIED RIGHTS OR LICENSES
    28  
 
       
4.5 LICENSE TO NEKTAR AL
    28  
 
       
4.6 MUTUAL COVENANT
    28  
 
       
5. MANUFACTURE AND SUPPLY OF SELECTED REAGENTS
    29  
 
       
5.1 [***]
    29  
 
       
5.2 SUPPLY PRIOR TO PIVOTAL TRIAL/SUPPLY AGREEMENT
    29  
 
       
5.3 PIVOTAL TRIAL AND COMMERCIAL PRODUCT SUPPLY AGREEMENT
    30  
 
       
6. SPECIFICATIONS AND MANUFACTURING WARRANTY FOR SELECTED REAGENTS
    31  
 
       
6.1 SPECIFICATIONS
    31  
 
       
6.2 COMPLIANCE AUDITS
    31  
 
       
6.3 WARRANTY
    31  
 
       
6.4 DISCLAIMER OF WARRANTY
    32  

 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

-iii-



--------------------------------------------------------------------------------



 



              Page  
 
       
7. EXCLUSIVITY; [***]
    33  
 
       
7.1 NEKTAR AL
    33  
 
       
7.2 BAXTER
    33  
 
       
8. QUALITY AND COMPLAINTS
    34  
 
       
8.1 ANALYSIS
    34  
 
       
8.2 ACCEPTANCE AND REJECTION
    35  
 
       
8.3 REPLACEMENT OF NONCONFORMING REAGENT
    36  
 
       
8.4 LIABILITY TO BAXTER FOR NONCONFORMING REAGENT
    36  
 
       
8.5 [INTENTIONALLY OMITTED]
    37  
 
       
8.6 FEES FOR MANUFACTURING AND SUPPLY OF SELECTED REAGENTS PRIOR TO PIVOTAL
TRIAL
    37  
 
       
9. MILESTONES; ROYALTY PAYMENTS; ROYALTY REPORTS
    39  
 
       
9.1 MILESTONE PAYMENTS
    39  
 
       
9.2 ROYALTIES
    42  
 
       
9.3 SEPARATE COMPONENTS
    45  
 
       
9.4 COMMERCIAL DILIGENCE
    45  
 
       
9.5 REPORTS, EXCHANGE RATES
    46  
 
       
9.6 THIRD PARTY ROYALTIES, ETC
    47  

 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

-iv-



--------------------------------------------------------------------------------



 



              Page  
 
       
10. RECORDS; AUDITS; SHIPMENT TERMS; PAYMENT TERMS
    47  
 
       
10.1 RECORDS
    47  
 
       
10.2 AUDITS
    48  
 
       
10.3 INVOICING; PAYMENT TERMS
    49  
 
       
10.4 PAYMENT METHOD
    49  
 
       
10.5 TAXES
    49  
 
       
11. CONFIDENTIALITY
    50  
 
       
11.1 TERMINATION OF NON-DISCLOSURE AGREEMENT
    50  
 
       
11.2 IN GENERAL
    50  
 
       
11.3 ADDITIONAL PROTECTIONS
    52  
 
       
11.4 PERMITTED DISCLOSURES
    52  
 
       
11.5 IRREPARABLE INJURY
    53  
 
       
12. REGULATORY MATTERS
    53  
 
       
12.1 COMPLAINTS/ADVERSE EVENTS
    53  
 
       
12.2 SPECIFIC REQUIREMENTS
    53  
 
       
13. REPRESENTATIONS & WARRANTIES; COVENANTS
    54  
 
       
13.1 REPRESENTATIONS AND WARRANTIES
    54  
 
       
13.2 COMPLIANCE WITH LAWS
    54  

 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

-v-



--------------------------------------------------------------------------------



 



              Page  
 
       
14. LIMITATION OF LIABILITY; EXCLUSION OF DAMAGES
    55  
 
       
14.1 LIMITATION OF LIABILITY
    55  
 
       
14.2 REMEDIES
    55  
 
       
14.3 APPLICABILITY, EXCLUSIVITY OF REMEDIES
    56  
 
       
15. INDEMNIFICATION; INSURANCE
    56  
 
       
15.1 INDEMNITY
    56  
 
       
15.2 INSURANCE
    57  
 
       
15.3 PROCEDURES
    57  
 
       
16. INVENTIONS, KNOW-HOW AND PATENTS
    59  
 
       
16.1 EXISTING INTELLECTUAL PROPERTY
    59  
 
       
16.2 DISCLOSURE
    59  
 
       
16.3 OWNERSHIP OF INVENTIONS
    59  
 
       
16.4 NEKTAR AL CORE TECHNOLOGY INVENTIONS
    60  
 
       
16.5 BAXTER CORE TECHNOLOGY INVENTIONS
    61  
 
       
16.6 INDIVIDUAL PATENT FILINGS
    61  
 
       
16.7 JOINT PATENT FILINGS
    62  
 
       
16.8 DISPOSITION OF INVENTIONS
    62  
 
       
16.9 FURTHER ACTIONS
    63  
 
       
16.10 PATENT MARKING AND POTENTIAL PRODUCT AND COMMERCIAL PRODUCT MARKING
    63  
 
       
16.11 SUPPLEMENTAL PATENT PROTECTION
    63  

 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

-vi-



--------------------------------------------------------------------------------



 



              Page  
 
       
17. INFRINGEMENT
    64  
 
       
17.1 INFRINGEMENT OF THIRD PARTY RIGHTS
    64  
 
       
17.2 INFRINGEMENT BY THIRD PARTIES
    65  
 
       
18. [INTENTIONALLY OMITTED]
    67  
 
       
19. TERM AND TERMINATION
    67  
 
       
19.1 EXPIRATION
    67  
 
       
19.2 DISCRETIONARY TERMINATION
    67  
 
       
19.3 TERMINATION FOR CAUSE
    68  
 
       
19.4 TERMINATION FOR INSOLVENCY
    68  
 
       
19.5 TERMINATION/[***] FOR LACK OF DILIGENCE
    68  
 
       
19.6 TERMINATION ON CHALLENGE
    71  
 
       
19.7 EFFECT OF TERMINATION
    71  

 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

-vii-



--------------------------------------------------------------------------------



 



              Page  
 
       
20. ASSIGNMENT
    74  
 
       
21. NOTICES
    74  
 
       
22. MISCELLANEOUS
    76  
 
       
22.1 FORCE MAJEURE
    76  
 
       
22.2 SEVERABILITY
    77  
 
       
22.3 VARIATION
    77  
 
       
22.4 FORBEARANCE AND WAIVER
    77  
 
       
22.5 COUNTERPARTS; FACSIMILE
    77  
 
       
22.6 NO PARTNERSHIP
    78  
 
       
22.7 CONSTRUCTION
    78  
 
       
22.8 ENTIRE AGREEMENT
    78  
 
       
22.9 GOVERNING LAW
    79  
 
       
22.10 PUBLICITY
    79  

 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

-viii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

 
SCHEDULE I — RESEARCH PLAN
 
SCHEDULE II — MILESTONES
 
SCHEDULE III — QUALITY AGREEMENT
 
SCHEDULE IV — BAXTER DE ELOPMENT DILIGENCE TIMELINES
 
SCHEDULE V — TERMS AND CONDITIONS OF SUPPLY AGREEMENT
 
SCHEDULE VI — MANUFACTURING COST
 
SCHEDULE VII — PERMITTED ACTIVITIES
 
EXHIBIT 1 — BAXTER RESEARCH PLAN

 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

-ix-



--------------------------------------------------------------------------------



 



EXCLUSIVE RESEARCH, DEVELOPMENT, AND LICENSE
AGREEMENT
This Agreement (this “AGREEMENT”) is made and entered into as of September 26,
2005 (the “EFFECTIVE DATE”) by and among Nektar Therapeutics AL, Corporation, an
Alabama corporation, having its principal place of business at 490 Discovery
Drive, Huntsville, AL 35806 (“NEKTAR AL”), Baxter Healthcare SA (“BHSA”), a
corporation organized and existing under the laws of Switzerland, and Baxter
Healthcare Corporation (“BHC”), a Delaware corporation, having its principal
place of business at One Baxter Parkway, Deerfield, Illinois 60015 (BHSA and BHC
collectively referred to as “BAXTER”). NEKTAR AL and BAXTER may be referred to
herein individually as a “PARTY” and collectively as the “PARTIES.”
RECITALS
WHEREAS, BAXTER is in the business of developing, making, marketing and selling
biopharmaceutical products for the treatment of bleeding disorders;
WHEREAS, NEKTAR AL has proprietary technology useful for attaching
poly(ethylene) glycol-based molecules to pharmaceutical compounds, and is
engaged in the business of performing research in relation to REAGENTS and
CONJUGATES and manufacturing bulk quantities of REAGENTS used in the manufacture
of pharmaceutical products;
WHEREAS, BAXTER has developed proprietary technology concerning FACTOR VIII and
[***], including the [***] for improving the half-life of FACTOR VIII, and
desires to continue such development by entering into an exclusive research and
development agreement with NEKTAR AL for the purpose of determining whether
NEKTAR AL’s proprietary technology can improve the same, and NEKTAR AL desires
to exclusively partner with BAXTER to perform such continued development for
extending the half-life of FACTOR VIII using its proprietary technology directly
with FACTOR VIII or [***];
 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

1



--------------------------------------------------------------------------------



 



WHEREAS, BAXTER desires to provide NEKTAR AL with recombinant FACTOR VIII and
[***] to use in developing SELECTED REAGENTS and CONJUGATES, and NEKTAR AL
desires to, as provided for in this AGREEMENT, provide BAXTER with CONJUGATES
and SELECTED REAGENTS for BAXTER’s evaluation and potential pre-clinical,
clinical and/or commercial development;
WHEREAS, BAXTER shall bear all costs associated with the research and
development of NEKTAR AL’s CONJUGATES and REAGENTS into POTENTIAL PRODUCTS and
COMMERCIAL PRODUCTS, and shall have ultimate control over all product
development decisions;
WHEREAS, NEKTAR AL desires to manufacture and supply BAXTER with all of its
SELECTED REAGENT requirements (including pre-clinical, clinical trial, POTENTIAL
PRODUCT and COMMERCIAL PRODUCT requirements) and BAXTER desires to satisfy all
of its SELECTED REAGENT requirements from NEKTAR AL; and
WHEREAS, BAXTER shall have an exclusive license to any POTENTIAL PRODUCTS or
COMMERCIAL PRODUCTS developed in the course of this AGREEMENT.
NOW, THEREFORE, in consideration of the foregoing and the covenants and promises
contained in this AGREEMENT and in accordance with and subject to the terms and
conditions specified below, the PARTIES agree as follows:
AGREEMENT 1.
Definitions

  1.1  
“AFFILIATE” means, with respect to any person or entity, any other person or
entity that directly or indirectly controls, is controlled by, or is under
common control with, such person or entity. For purposes of this definition
only, “control,” “controlled by” and “under common control with” shall mean the
possession of the power to direct or cause the direction of the management and
policies of an entity, whether through the ownership of voting stock or
partnership interest, by contract or otherwise. In the case of a corporation,
the direct or indirect ownership of fifty percent (50%) or more of its
outstanding voting shares or the ability otherwise to elect a majority of the
board of directors or other managing authority of the entity shall in any event
be deemed to confer control, it being understood that the direct or indirect
ownership of a lesser percentage of such shares shall not necessarily preclude
the existence of control.

 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

2



--------------------------------------------------------------------------------



 



  1.2  
“BAXTER CORE TECHNOLOGY” means:

  (i)  
[***];
    (ii)  
a composition of a [***] as disclosed in any of the examples of the [***] on the
EFFECTIVE DATE, or [***] shall not fall within the BAXTER CORE TECHNOLOGY and
shall instead be considered JOINTLY OWNED TECHNOLOGY;
    (iii)  
a method of: (a) [***]; provided that in each case none of such methods employs
a NEKTAR PROPRIETARY METHOD on the EFFECTIVE DATE.
    (iv)  
methods of [***];
    (v)  
methods of [***];
    (vi)  
methods of [***];
    (vii)  
[***];
    (viii)  
methods of [***];
    (ix)  
the methods [***];
    (x)  
[***].

 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

3



--------------------------------------------------------------------------------



 



  1.3  
“BAXTER CORE TECHNOLOGY INVENTIONS” has the meaning set forth in Section 16.5.
    1.4  
“BAXTER INDEMNITEE” has the meaning set forth in Section 15.1.1.

  1.5  
“BAXTER KNOW-HOW” means all KNOW-HOW [***]. For the avoidance of doubt, [***]
are excluded from the definition of BAXTER KNOW-HOW.
    1.6  
“BAXTER MATERIALS” has the meaning set forth in Section 2.4.2.

  1.7  
“BAXTER PATENT RIGHTS” means all claims in those PATENTS and PATENT APPLICATIONS
(i) [***] and (ii) that [***].

  1.8  
“BAXTER PROPRIETARY CONJUGATE” means a CONJUGATE, the composition of matter,
manufacture, use, offer for sale, sale or import of which is covered by a claim
of the [***].

  1.9  
[***] means BAXTER’s provisional patent applications [***] (the “PROVISIONALS”),
and any U.S. or other patent applications claiming priority therefrom, including
any continuation, divisional, reissue, reexamination or substitution (and in
each case any foreign counterpart thereto), and any extension, renewal or
supplemental protection certificate; provided that the only additional
information that may be added after the EFFECTIVE DATE to the disclosure of the
PROVISIONALS (“ADDITIONAL INFORMATION”) in the preparation of a U.S. or other
patent application claiming priority from the PROVISIONALS shall be [***]. For
avoidance of doubt, BAXTER agrees that (a) [***].

 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

4



--------------------------------------------------------------------------------



 



  1.10  
“BLA” means a Biologics License Application filed with the FDA pursuant to 21
C.F.R. § 601.2 et seq., or any foreign equivalent filed with the regulatory
authorities in a country or territory to obtain MARKETING AUTHORIZATION for a
COMMERCIAL PRODUCT in such country or territory.
    1.11  
“CLAIMS” has the meaning set forth in Section 15.1.1.
    1.12  
“COMMERCIAL DILIGENCE THRESHOLD” has the meaning set forth in Section 9.4.

  1.13  
“COMMERCIAL PRODUCT” means any POTENTIAL PRODUCT that has received MARKETING
AUTHORIZATION which BAXTER, its AFFILIATES and/or SUBLICENSEES market and/or
sell for administration to or use by humans or animals.
    1.14  
“CONFIDENTIAL INFORMATION” has the meaning set forth in Section 11.2.

  1.15  
“CONJUGATE(S)” means any chemical entity obtained by the PEGYLATION of a REAGENT
to a therapeutic agent (including a THERAPEUTIC AGENT).

  1.16  
“CONTRACT MANUFACTURER” means a THIRD PARTY who (a) manufactures POTENTIAL
PRODUCT or COMMERCIAL PRODUCT on behalf of BAXTER as permitted herein, or (b)
manufactures SELECTED REAGENT as permitted under and pursuant to Schedule V.

  1.17  
“CONTROL(LED)” means the ability to grant a license or sublicense as provided
for herein without violating the terms of any agreement or other arrangement
with any THIRD PARTY and, with respect to KNOW-HOW, also means that which is not
known to the other PARTY prior to disclosure thereto (whether under this
AGREEMENT or the NON-DISCLOSURE AGREEMENT), nor freely available from the public
domain or THIRD PARTIES.

 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

5



--------------------------------------------------------------------------------



 



  1.18  
“DEVELOPMENT AND PRODUCTION COMMITTEE” means the committee described in Section
3.3.

  1.19  
“DISCLOSING PARTY” means the PARTY disclosing CONFIDENTIAL INFORMATION to the
other PARTY hereunder.

  1.20  
“DOLLAR(S)” means United States dollars.

  1.21  
“EMEA” means the European Medicines Evaluation Agency, and any successor agency
thereto having the administrative authority to regulate the marketing of human
pharmaceutical products, biological therapeutic products and delivery systems in
the European Union.

  1.22  
“ESTIMATED COST” has the meaning set forth in Schedule VI.

  1.23  
[***] means a compound that is a [***]. For clarity, [***].

  1.24  
“FACTOR VIII” means a compound that is a Factor VIII molecule [***]. For
clarity, [***].

  1.25  
“FDA” means the United States Food and Drug Administration or any successor
entity that may be established hereafter which has substantially the same
authority or responsibility currently vested in the United States Food and Drug
Administration.

  1.26  
“FIELD” means [***], either for use alone for the treatment of [***], in the
treatment of Hemophilia A, or PEGYLATED FACTOR VIII or [***] for the treatment
of Hemophilia A.

  1.27  
“FIRST COMMERCIAL SALE” means, with respect to a COMMERCIAL PRODUCT, the first
sale by BAXTER or its AFFILIATES or SUBLICENSEES to a THIRD PARTY following
receipt of MARKETING AUTHORIZATION for such COMMERCIAL PRODUCT in the country of
sale.

 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

6



--------------------------------------------------------------------------------



 



  1.28  
“FTE” means the equivalent of an employee working [***] labor hours per year.

  1.29  
“FTE RATE” has the meaning set forth in Section 2.2. 1.30 “GAAP” has the meaning
set forth in Schedule VI.

  1.31  
“INITIAL ROYALTY TERM” has the meaning set forth in Section 9.2.

  1.32  
“INVENTIONS” means any and all ideas, concepts, methods, procedures, processes,
improvements, inventions and discoveries, whether or not patentable, that are
conceived or first reduced to practice during and in the course of the
performance of activities conducted in connection with this AGREEMENT, including
the development or manufacture of a POTENTIAL PRODUCT or a COMMERCIAL PRODUCT.
    1.33  
“JOINT INVENTION” has the meaning set forth in Section 16.3.

  1.34  
“JOINT PATENT APPLICATIONS” and “JOINT PATENT” have the meanings set forth in
Section 16.7.
    1.35  
“JOINT STEERING COMMITTEE” means the committee described in Section 3.1.

  1.36  
“JOINTLY OWNED TECHNOLOGY” means an INVENTION covering the composition of [***].

  1.37  
“KNOW-HOW” means all technical, scientific and other know-how, data, materials,
information, trade secrets, ideas, formulae, inventions, discoveries, processes,
machines, compositions of matter, improvements, protocols, techniques, works of
authorship, and results of experimentation and testing (whether or not
patentable) in written, electronic, oral or any other form that is not known to
the other PARTY prior to disclosure thereto (whether under this AGREEMENT or the
NON-DISCLOSURE AGREEMENT), nor freely available from the public domain or from
THIRD PARTIES.

 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

7



--------------------------------------------------------------------------------



 



  1.38  
“LAW(S)” means any local, state or federal rule, regulation, statute or law in
any jurisdiction relevant to the activities undertaken pursuant to this
AGREEMENT or applicable to either of the PARTIES with respect to any matters set
forth herein.

  1.39  
“MAJOR MARKETS” has the meaning set forth in Section 9.2.1.
    1.40  
“MANUFACTURING COST” has the meaning set forth in Schedule VI.

  1.41  
“MARKETING AUTHORIZATION” means the requisite governmental approval for the
marketing and sale of a COMMERCIAL PRODUCT in a given country.
    1.42  
“MILESTONE” means the milestone payments set forth in Schedule II.
    1.43  
“NEKTAR AL CORE TECHNOLOGY” means:

  (i)  
[***];
    (ii)  
methods of [***];
    (iii)  
methods of [***];
    (iv)  
methods of [***];
    (v)  
methods of [***];
    (vi)  
[***];
    (vii)  
methods of [***].

 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

8



--------------------------------------------------------------------------------



 



  1.44  
“NEKTAR AL CORE TECHNOLOGY INVENTIONS” has the meaning set forth in
Section 16.4.
    1.45  
“NEKTAR AL INDEMNITEE” has the meaning set forth in Section 15.1.2.
    1.46  
“NEKTAR AL KNOW-HOW” means all KNOW-HOW [***].

  1.47  
“NEKTAR AL LICENSED TECHNOLOGY” means, collectively, the NEKTAR AL PATENT RIGHTS
and NEKTAR AL KNOW-HOW.
    1.48  
“NEKTAR AL MATERIALS” has the meaning set forth in Section 2.4.1.

  1.49  
“NEKTAR AL PATENT RIGHTS” means all of the claims in those PATENTS and PATENT
APPLICATIONS CONTROLLED by NEKTAR AL which (i) pertain to [***].
    1.50  
“NEKTAR PROPRIETARY METHODS” means (i) [***].

  1.51  
“NEKTAR PROPRIETARY REAGENT” means a REAGENT, the composition of matter,
manufacture, use, offer for sale, sale or import of which is covered by [***].

  1.52  
“NET SALES” means the amount invoiced by BAXTER, its AFFILIATES or SUBLICENSEES
for the sale to THIRD PARTIES of COMMERCIAL PRODUCT commencing with the FIRST
COMMERCIAL SALE. [***]:

  (i)  
[***];
    (ii)  
[***];
    (iii)  
[***];
    (iv)  
[***];
    (v)  
[***].

 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

9



--------------------------------------------------------------------------------



 



In addition to the foregoing [***], BAXTER may [***] of the aggregate gross
amount invoiced on account of sales of a COMMERCIAL PRODUCT by BAXTER, its
AFFILIATES or SUBLICENSEES to THIRD PARTIES in the relevant country during the
relevant calendar quarter in respect of which royalties are being calculated or
(b) [***] during the relevant calendar quarter in respect of which royalties are
being calculated.
[***]. In addition, BAXTER’S NET SALES hereunder are subject to the following:

  (A)  
[***];
    (B)  
[***];
    (C)  
[***].

  1.53  
“NONCONFORMING REAGENTS” has the meaning set forth in Section 6.3.
    1.54  
“NON-DISCLOSURE AGREEMENT” means that agreement entered into between the PARTIES
on [***], providing for confidential treatment of the PARTIES’ information.

  1.55  
“PATENT” means any claim in a patent including any extension, substitution,
registration, confirmation, reissue, supplemental protection certificate,
re-examination or renewal of such patent, to the extent valid and enforceable
rights are granted by a governmental authority thereunder (and in each case any
foreign counterpart thereto).

  1.56  
“PATENT APPLICATION” means any claim in an application for letters patent,
including a provisional application, converted provisional application,
continuation application, a continued prosecution application, a
continuation-in-part application, a divisional application, a re-examination
application, and a reissue application (and in each case any foreign counterpart
thereto).

 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

10



--------------------------------------------------------------------------------



 



  1.57  
“PEG” means poly(ethylene) glycol.

  1.58  
“PEGYLATION,” with correlative meanings “PEGYLATED” or to “PEGYLATE”, means
covalent chemical bonding of any REAGENT (including a SELECTED REAGENT and
including covalent chemical bonding through linking groups), with or to another
material or materials. Such materials include, without limitation, proteins,
peptides, polymers, oligomers, oligonucleotides, other biomolecules, small
molecules, therapeutic agents (including a THERAPEUTIC AGENT), diagnostic
agents, imaging agents and detectable labels. Additional materials that may be
PEGYLATED include, without limitation, polymers, liposomes, films, chemical
separation and purification surfaces, solid supports, metal/metal oxide surfaces
and other surfaces such as, by way of example but not limitation, those on
implanted devices, and equipment, where a REAGENT is covalently chemically
bonded to one or more reactive molecules on the surface of such device or
equipment. “PEGYLATION” shall include the synthesis, derivatization,
characterization, and modification of PEG for such purposes, together with the
synthesis, derivatization, characterization, and modification of the raw
materials and intermediates for the manufacture of REAGENTS (including SELECTED
REAGENTS) or products (including POTENTIAL PRODUCTS and COMMERCIAL PRODUCTS)
incorporating such REAGENT by means of covalent chemical bonding, and all
methods of making and using each and all of the foregoing.

  1.59  
“PHASE 1 CLINICAL TRIAL” means the first lawful study in humans, conducted in
accordance with 21 C.F.R. §312.21(a) (or the equivalent LAWS and regulations in
jurisdictions outside the United States).

 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

11



--------------------------------------------------------------------------------



 



  1.60  
“PHASE 2 CLINICAL TRIAL” means a controlled clinical trial, conducted in
accordance with 21 C.F.R. §312.21(b) (or the equivalent LAWS and regulations in
jurisdictions outside the United States).

  1.61  
“PIVOTAL TRIAL,” also known as a Phase 3 clinical trial, means a controlled or
uncontrolled clinical trial, conducted in accordance with § 21 C.F.R. 312.21(c)
(or the equivalent LAWS and regulations in jurisdictions outside the United
States).

  1.62  
“POTENTIAL PRODUCT” means (i) any chemical entity resulting from attachment of
any THERAPEUTIC AGENT to a SELECTED REAGENT by means of PEGYLATION that is
selected by the RESEARCH COMMITTEE or (ii) any product using PEGYLATION to
extend or otherwise improve the half-life of [***] FACTOR VIII, whether by using
PEGYLATION technology directly with [***] FACTOR VIII, or by means of the
PEGYLATION of [***].

  1.63  
“PURCHASE PRICE” has the meaning set forth in Section 8.6.1
    1.64  
“QUALITY AGREEMENT(S)” shall include:

  (i)  
the quality agreement governing the manufacture and supply of [***], which shall
be negotiated by the PARTIES [***]; and

  (ii)  
the quality agreement governing the manufacture and supply of [***], which shall
be negotiated by the PARTIES [***].

The QUALITY AGREEMENT(S) shall be in substantially the same form as Schedule III
hereto. For purposes hereof, [***].

  1.65  
“REAGENT” means a PEG derivative used in the manufacture of a pharmaceutical or
diagnostic product or medical device, including a SELECTED REAGENT.

 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

12



--------------------------------------------------------------------------------



 



  1.66  
“RECIPIENT” means the PARTY receiving CONFIDENTIAL INFORMATION hereunder.
    1.67  
“RESEARCH COMMITTEE” means the committee described in Section 3.2.

  1.68  
“RESEARCH PLAN” means the PARTIES’ respective activities and responsibilities as
set forth in the RESEARCH PLAN attached hereto as Schedule I, as amended and
revised by the RESEARCH COMMITTEE from time to time.

  1.69  
“RESPONSIBLE PARTY” has the meaning set forth in Section 16.7.

  1.70  
“ROYALTY RATE” means the following:

  (i)  
[***] NET SALES of all COMMERCIAL PRODUCTS sold in a calendar year;

  (ii)  
[***] NET SALES of all COMMERCIAL PRODUCTS sold in such calendar year; and

  (iii)  
[***] NET SALES of all COMMERCIAL PRODUCTS sold in such calendar year [***].

By way of example but not limitation, if NET SALES of all COMMERCIAL PRODUCTS
sold in a calendar year are [***] then BAXTER shall pay to NEKTAR AL a royalty
of [***] on the [***] of such NET SALES, [***] on the portion of such NET SALES
between [***] and [***] and [***] on the portion of such NET SALES [***]. For
clarity, the ROYALTY RATE shall be applied to the aggregate annual worldwide NET
SALES of all COMMERCIAL PRODUCTS, and [***]. By way of example but not
limitation, if during any one calendar year, there are two (2) COMMERCIAL
PRODUCTS being sold by or on behalf of BAXTER or its AFFILIATES or SUBLICENSEES,
and NET SALES of one COMMERCIAL PRODUCT sold in such calendar year are [***],
and NET SALES of the other COMMERCIAL PRODUCT sold in the same calendar year are
[***] then, for the purposes hereof, the aggregate annual NET SALES of all
COMMERCIAL PRODUCTS will be deemed to be [***] for such calendar year, and
BAXTER shall pay to NEKTAR AL a royalty of [***] on the [***] of such NET SALES,
[***] on the portion of such NET SALES between [***] and [***], and [***] on the
portion of such NET SALES in excess of [***], for total payments by BAXTER of
[***].
 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

13



--------------------------------------------------------------------------------



 



  1.71  
“SCIENTIFIC ADVISORS” has the meaning set forth in Section 3.1.

  1.72  
“SCIENTIFIC AND TECHNICAL ADVISORY BOARD” means the board described in Section
3.1.

  1.73  
“SELECTED REAGENT” means a REAGENT that is attached to a THERAPEUTIC AGENT by
means of PEGYLATION in a POTENTIAL PRODUCT or COMMERCIAL PRODUCT, as selected by
the RESEARCH COMMITTEE.
    1.74  
“SOLE INVENTION” has the meaning set forth in Section 16.3.

  1.75  
“SPECIFICATIONS” means the specifications for a SELECTED REAGENT to be used in a
POTENTIAL PRODUCT or COMMERCIAL PRODUCT determined based upon definitive testing
criteria that are agreed in writing by the DEVELOPMENT AND PRODUCTION COMMITTEE
and which will be set forth in the applicable QUALITY AGREEMENT.

  1.76  
“SUBLICENSEE” means any person or entity, including AFFILIATES, to which BAXTER
grants a sublicense (i) to research and/or develop POTENTIAL PRODUCTS or
COMMERCIAL PRODUCTS or (ii) to make, have made, use, sell, have sold, offer for
sale and/or import POTENTIAL PRODUCTS or COMMERCIAL PRODUCTS (which for the
purposes hereof will include the right to distribute, market or promote).

 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

14



--------------------------------------------------------------------------------



 



  1.77  
“SUPPLY AGREEMENT” means the supply agreement to be entered into by the PARTIES
in accordance with Section 5.3.
    1.78  
“TERM” has the meaning set forth in Section 19.1.
    1.79  
“TERRITORY” means the world.

  1.80  
“THERAPEUTIC AGENT” means [***] FACTOR VIII [***] of each of the foregoing. For
clarity, THERAPEUTIC AGENT does not include [***].

  1.81  
“THIRD PARTY” means any entity other than NEKTAR AL, BAXTER, a SUBLICENSEE of
BAXTER or their respective AFFILIATES, whether such THIRD PARTY is a person,
company, corporation, limited liability company, partnership or other such legal
entity, or a division or operating or business unit of such legal entity.

  1.82  
“VALID PATENT CLAIM” means a claim of an issued and unexpired PATENT within the
[***] covering the manufacture, use, sale, offer for sale or import of a
SELECTED REAGENT or a COMMERCIAL PRODUCT, which PATENT is owned or CONTROLLED by
NEKTAR AL or jointly by the PARTIES and has not (a) expired or been canceled,
(b) been declared invalid by an unreversed and unappealable decision of a court
or other appropriate body of competent jurisdiction, (c) been admitted to be
invalid or unenforceable through reissue, disclaimer, or otherwise or (d) been
abandoned.

  1.83  
[***] means the [***].

 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

15



--------------------------------------------------------------------------------



 



2.  
RESEARCH AND DEVELOPMENT ACTIVITIES

  2.1  
OVERVIEW. The PARTIES’ research and development responsibilities are set forth
in the RESEARCH PLAN, which shall be an evolving document that is updated and
revised from time to time in writing by the RESEARCH COMMITTEE.

As decided by the RESEARCH COMMITTEE provided for in Section 3.2, and provided
that BAXTER provides NEKTAR AL with [***] in a timely manner in accordance with
the time frames set forth in the RESEARCH PLAN as provided for herein, NEKTAR AL
shall, in a timely manner in accordance with the time frames set forth in the
RESEARCH PLAN, provide BAXTER with [***] in its research and development
activities to extend the half-life of FACTOR VIII using PEGYLATION directly with
FACTOR VIII [***]. BAXTER shall, in a timely manner in accordance with the time
frames set forth in the RESEARCH PLAN, provide NEKTAR AL with [***] to use in
developing REAGENTS and CONJUGATES.
NEKTAR AL shall use commercially reasonable efforts to collaborate and cooperate
with BAXTER in researching and developing CONJUGATES and REAGENTS (including
SELECTED REAGENTS) to be utilized in developing POTENTIAL PRODUCTS pursuant to
the RESEARCH PLAN, as amended from time to time. [***] After the RESEARCH
COMMITTEE selects one or more CONJUGATES to develop into POTENTIAL PRODUCTS, the
REAGENT that is used to make each such CONJUGATE shall be deemed a SELECTED
REAGENT hereunder, and [***].
[***], in accordance with the RESEARCH PLAN, and for all costs and expenses
associated therewith (subject to the approval requirements set forth herein).
For clarity, [***]. During such clinical trials, or in the event of the
cancellation or failure of any such clinical trials, [***], in accordance with
Section 3.2.
 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

16



--------------------------------------------------------------------------------



 



  2.2  
NEKTAR AL PAYMENTS. In addition to the MILESTONES and royalties to be paid by
BAXTER to NEKTAR AL hereunder, BAXTER shall pay NEKTAR AL for all [***] directly
incurred and solely associated with the development and manufacture of such
CONJUGATES and REAGENTS (including SELECTED REAGENTS). NEKTAR AL’s [***],
subject to the following increases: NEKTAR AL shall adjust the [***] for each
calendar year commencing with the year 2006 to reflect any year-to-year increase
in the Consumer Price Index (CPI) (based on a cumulative index of CPI numbers
starting on the EFFECTIVE DATE to the date of the calculation of such [***]).

[***], which materials shall be equipment purchased by NEKTAR AL that is
required for the performance of its activities under the RESEARCH PLAN. The cost
of such additional materials shall not exceed [***]. BAXTER shall respond to
such a request by NEKTAR AL promptly, and in no event later than thirty
(30) days after its receipt of such request.
NEKTAR AL shall not bill BAXTER, and BAXTER shall not be required to pay NEKTAR
AL, for the first [***] expended by NEKTAR AL in performing activities under the
RESEARCH PLAN.
NEKTAR AL shall invoice such [***] to BAXTER on a [***], pursuant to
Section 10.2. For clarity, BAXTER shall pay for [***], which shall be calculated
by multiplying (i) [***] pursuant to this AGREEMENT by (ii) the quotient of
(a) the [***] divided by (b) [***]. BAXTER shall pay the amounts set forth in
each such invoice within [***] after the date thereof.
For clarity, BAXTER shall pay NEKTAR AL as provided for under this Section 2.2
for so long as NEKTAR AL is performing activities under the RESEARCH PLAN;
provided, however, that on a POTENTIAL PRODUCT-by-POTENTIAL PRODUCT basis, [***]
and, thereafter, the costs and expenses to be paid by [***].
 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

17



--------------------------------------------------------------------------------



 



  2.3  
MARKETING AUTHORIZATION. As between the PARTIES, BAXTER shall be responsible for
all development activities under the RESEARCH PLAN, all manufacturing activities
associated with the manufacture of POTENTIAL PRODUCTS and COMMERCIAL PRODUCTS,
all activities associated with the [***], and for the [***] for COMMERCIAL
PRODUCTS. [***].

  2.4  
MATERIALS.

  2.4.1  
NEKTAR AL MATERIALS. Any samples of SELECTED REAGENTS or CONJUGATES that are
provided by NEKTAR AL to BAXTER in the course of the RESEARCH PLAN
(collectively, the “NEKTAR AL MATERIALS”) are owned exclusively by NEKTAR AL and
provided solely for the performance of the RESEARCH PLAN, or to otherwise extend
the half-life of a THERAPEUTIC AGENT, and for no other purpose. Without
limitation, BAXTER will not:

  (i)  
[***];
    (ii)  
[***];
    (iii)  
[***];
    (iv)  
[***];

  (v)  
[***],

 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

18



--------------------------------------------------------------------------------



 



except in each case, to extend the half-life of a THERAPEUTIC AGENT or otherwise
in conjunction with the RESEARCH PLAN. For clarity, BAXTER understands and
agrees that any activities (and the results thereof) that are carried out by or
on behalf of BAXTER outside of the RESEARCH PLAN, which utilize any NEKTAR AL
MATERIALS or CONFIDENTIAL INFORMATION of NEKTAR AL (including those activities
to extend the half-life of a THERAPEUTIC AGENT utilizing any NEKTAR AL MATERIALS
or any CONFIDENTIAL INFORMATION OF NEKTAR AL), are subject to and governed by
the terms and conditions of this AGREEMENT. For avoidance of doubt, [***].

  2.4.2  
BAXTER MATERIALS. Any samples of [***] FACTOR VIII [***] provided by BAXTER to
NEKTAR AL (collectively, the “BAXTER MATERIALS”) are owned exclusively by BAXTER
and provided solely for the development of CONJUGATES and REAGENTS to extend the
half-life of a THERAPEUTIC AGENT in conjunction with the RESEARCH PLAN, and for
no other purpose. Without limitation, NEKTAR AL will not:

  (i)  
[***];
    (ii)  
[***];
    (iii)  
[***];
    (iv)  
[***]; or

  (v)  
[***],

except in each case, to extend the half-life of a THERAPEUTIC AGENT in
conjunction with the RESEARCH PLAN.
 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

19



--------------------------------------------------------------------------------



 



  2.5  
HANDLING. The PARTIES understand and agree the BAXTER MATERIALS and NEKTAR AL
MATERIALS may have unpredictable and unknown biological and/or chemical
properties and that they are to be handled and used with caution. The PARTIES
will handle and use such materials and conduct their respective activities under
the RESEARCH PLAN in compliance with all applicable LAWS. Each PARTY will
maintain reasonable security measures, no less strict than it maintains to
protect its own valuable tangible property, to protect the other PARTY’S
materials against loss, theft or destruction. Other than in connection with the
performance of its obligations under this AGREEMENT, neither PARTY will sell,
lease, license, copy, transfer, disclose or otherwise provide access to the
other PARTY’s materials to any person, entity or location without the prior
written consent of the other PARTY, such consent not to be unreasonably withheld
or delayed. This provision shall not prevent BAXTER from sublicensing (to the
extent provided for in Article 4) or outsourcing some or all if its research or
development activities. In such case, BAXTER shall require any SUBLICENSEE or
THIRD PARTY performing such obligations to be bound by similar security,
handling, confidentiality and assignment of INVENTIONS obligations as are set
forth in this AGREEMENT, including without limitation, under Sections 2.4.1, 2.5
and 4.4 and Articles 11 and 16.

  2.6  
SELECTION OF POTENTIAL PRODUCTS AND [***]. The RESEARCH COMMITTEE shall select
POTENTIAL PRODUCT(S) from the CONJUGATES and SELECTED REAGENTS provided by
NEKTAR AL and, following such selection, [***].

  2.7  
DISCLAIMER OF WARRANTY WITH RESPECT TO BAXTER MATERIALS. BAXTER HEREBY
ACKNOWLEDGES THE EXPERIMENTAL NATURE OF THE RESEARCH AND THAT NEKTAR AL CANNOT
GUARANTEE OR PROVIDE ANY WARRANTIES REGARDING THE QUANTITY OF BAXTER MATERIALS
REQUIRED TO CONDUCT THE RESEARCH OR TO BE CONSUMED IN THE PERFORMANCE OF THE
RESEARCH. EXCEPT IN THE CASE OF NEKTAR AL’S NEGLIGENCE OR WILLFUL MISCONDUCT,
NEKTAR AL SHALL NOT BE LIABLE FOR ANY DAMAGES OR LOSSES SUFFERED BY BAXTER
ARISING FROM THE USE, CONSUMPTION OR LOSS OF BAXTER MATERIALS IN THE PERFORMANCE
OF THE RESEARCH PURSUANT TO THIS AGREEMENT.

 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

20



--------------------------------------------------------------------------------



 



3.  
GOVERNANCE

  3.1  
JOINT STEERING COMMITTEE. To facilitate communication between the PARTIES,
implement the RESEARCH PLAN and oversee development of POTENTIAL PRODUCTS and
COMMERCIAL PRODUCTS (all during the TERM), the PARTIES shall appoint a JOINT
STEERING COMMITTEE consisting of [***] representatives from each of NEKTAR AL
and BAXTER. The initial representatives are:

     
BAXTER: [***]
       
NEKTAR AL: [***]

and the initial meeting of the JOINT STEERING COMMITTEE shall take place no
later than [***] after the EFFECTIVE DATE. Each PARTY may replace its
representatives on the JOINT STEERING COMMITTEE by prior written notice to the
other PARTY. The JOINT STEERING COMMITTEE shall supervise the activities of the
RESEARCH COMMITTEE and the DEVELOPMENT AND PRODUCTION COMMITTEE; resolve issues
referred by members of the RESEARCH COMMITTEE and the DEVELOPMENT AND PRODUCTION
COMMITTEE; make strategic decisions related to research and development
activities in connection with POTENTIAL PRODUCTS and COMMERCIAL PRODUCTS; review
the progress of research and development activities in connection with POTENTIAL
PRODUCTS and COMMERCIAL PRODUCTS with respect to BAXTER’s progress in
pre-clinical studies, clinical trials, and meeting the Development Diligence
Timeline set forth in Schedule IV; and review progress in seeking MARKETING
AUTHORIZATIONS. The JOINT STEERING COMMITTEE shall also be responsible for
sharing certain data and information relating to the PARTIES’ respective
research and development, manufacturing and commercialization activities in
connection with the POTENTIAL PRODUCTS and COMMERCIAL PRODUCTS, which data and
information shall include, without limitation, the following: (i) any delays in
meeting the Development Diligence milestone dates set forth in Schedule IV; (ii)
any failure in any pre-clinical or clinical trials; (iii) any termination of
active development of any POTENTIAL PRODUCT or SELECTED REAGENT; (iv) commencing
any clinical trial and completing any clinical trial; and (v) summary data
demonstrating whether the milestone success criteria set forth in Schedule II
(including endpoints) have been met. [***].
 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

21



--------------------------------------------------------------------------------



 



The JOINT STEERING COMMITTEE shall meet at such times and places, in person or
by telephone conferencing, web-conferencing, video conferencing or other
electronic communication, as it shall determine to carry out its
responsibilities. The JOINT STEERING COMMITTEE shall operate [***]. If a dispute
arises regarding matters within the scope of responsibilities of the JOINT
STEERING COMMITTEE (other than disputes referred to the JOINT STEERING COMMITTEE
by the RESEARCH COMMITTEE for resolution in accordance with Section 3.2), and
the JOINT STEERING COMMITTEE fails to reach a consensus on its resolution [***],
then the dispute shall be referred to the senior management representatives of
each PARTY. For purposes of the JOINT STEERING COMMITTEE, BAXTER’S senior
management representative shall be its [***].
The PARTIES to the JOINT STEERING COMMITTEE shall create a SCIENTIFIC AND
TECHNICAL ADVISORY BOARD for the purpose of reviewing results and decisions
occurring from the development of a POTENTIAL PRODUCT. The SCIENTIFIC AND
TECHNICAL ADVISORY BOARD shall consist of [***]. The SCIENTIFIC AND TECHNICAL
ADVISORY BOARD should bring their expertise to support matters referred to it by
the RESEARCH COMMITTEE or the DEVELOPMENT AND PRODUCTION COMMITTEE. Any
representative on the RESEARCH COMMITTEE or the DEVELOPMENT AND PRODUCTION
COMMITTEE may refer matters to the SCIENTIFIC AND TECHNICAL ADVISORY BOARD for
its input and advice. The input and advice of the SCIENTIFIC AND TECHNICAL
ADVISORY BOARD shall be for informational purposes only and shall not be binding
on the PARTIES.
 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

22



--------------------------------------------------------------------------------



 



  3.2  
RESEARCH COMMITTEE. The RESEARCH COMMITTEE shall be comprised of appropriate
representatives of both PARTIES, initially consisting of [***] representatives
from each of NEKTAR AL and BAXTER. Each PARTY shall appoint a RESEARCH PLAN team
leader (and other key contacts, as necessary) to serve as principal RESEARCH
COMMITTEE liaisons for the PARTIES. Employees of each PARTY who are not on the
RESEARCH COMMITTEE may attend meetings of the RESEARCH COMMITTEE, as required to
further the research and development of POTENTIAL PRODUCTS and COMMERCIAL
PRODUCTS. The initial team leader and PARTY representatives are:

BAXTER: (1) [***]
NEKTAR AL: (1) [***]
Any representative of the RESEARCH COMMITTEE may designate another individual
from such representative’s PARTY to attend a meeting of the RESEARCH COMMITTEE
in his or her place. In such case, the representative shall notify the other
PARTY’s representative in writing prior to the applicable meeting.
The RESEARCH COMMITTEE shall plan and manage the research and development
activities to be conducted in connection with CONJUGATES, POTENTIAL PRODUCTS and
COMMERCIAL PRODUCTS and to facilitate communication on research and development
issues between the PARTIES. The RESEARCH COMMITTEE shall also be responsible for
the sharing of certain data relating to the PARTIES’ respective research and
development activities in connection with the RESEARCH PLAN and data related to
CONJUGATES and POTENTIAL PRODUCTS, including the results [***].
 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

23



--------------------------------------------------------------------------------



 



Modification to, and implementation of, the RESEARCH PLAN and other day-to-day
research and development activities shall be managed by the RESEARCH COMMITTEE,
subject to oversight by the JOINT STEERING COMMITTEE. The RESEARCH COMMITTEE
shall meet no less frequently than [***] in person, by teleconference,
web-conference or video conference as agreed upon by the PARTIES.
Notwithstanding anything herein to the contrary, the RESEARCH COMMITTEE shall
operate by consensus with representatives of NEKTAR AL having [***] and
representatives of BAXTER having [***]. In the event of any disagreements
between the PARTIES’ representatives at the RESEARCH COMMITTEE level (including,
without limitation, with respect to selection of a SELECTED REAGENT), the
disagreement shall be referred to the JOINT STEERING COMMITTEE for resolution
and, if the JOINT STEERING COMMITTEE is unable to resolve the disagreement
within [***] after the matter is referred to the JOINT STEERING COMMITTEE,
[***].
In order to enable NEKTAR AL to plan its [***] beyond those already contemplated
by the RESEARCH PLAN, the RESEARCH COMMITTEE shall notify NEKTAR AL in writing
no less than [***] in advance of any additional requirements for REAGENTS
(including SELECTED REAGENTS) and CONJUGATES that are to be developed under the
RESEARCH PLAN, or the conduct of studies or the performance of other related
services under the RESEARCH PLAN.
 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

24



--------------------------------------------------------------------------------



 



  3.3  
DEVELOPMENT AND PRODUCTION COMMITTEE. Within [***] after a POTENTIAL PRODUCT has
been selected by the RESEARCH COMMITTEE, the JOINT STEERING COMMITTEE shall
appoint a DEVELOPMENT AND PRODUCTION COMMITTEE to plan and manage the
manufacturing and supply activities to be performed under this AGREEMENT with
respect to the SELECTED REAGENT for such POTENTIAL PRODUCT, and facilitate
communication between the PARTIES during such time as NEKTAR AL supplies BAXTER
with such SELECTED REAGENT hereunder. The DEVELOPMENT AND PRODUCTION COMMITTEE
shall be responsible for discussing in good faith and agreeing on issues
relating to forecasting and contingency planning. The DEVELOPMENT AND PRODUCTION
COMMITTEE shall operate by consensus with representatives of NEKTAR AL having
[***] and representatives of BAXTER having [***]. In the event of any
disagreements between the PARTIES’ representatives at the DEVELOPMENT AND
PRODUCTION COMMITTEE level, the disagreement shall first be referred to the
JOINT STEERING COMMITTEE for resolution. If the disagreement is not resolved by
the JOINT STEERING COMMITTEE within [***] after the matter is referred to it for
resolution, then the matter shall be referred to the senior management
representatives of each PARTY for resolution, which senior management
representatives shall be for Baxter [***] and for Nektar AL [***].

  3.4  
AMENDMENT; WAIVER. Notwithstanding anything to the contrary herein, neither the
JOINT STEERING COMMITTEE, the RESEARCH COMMITTEE nor the DEVELOPMENT AND
PRODUCTION COMMITTEE shall have the right or power to amend the terms of this
AGREEMENT or waive rights or obligations of the PARTIES hereunder, or take any
action that would conflict with any provision of this AGREEMENT, the SUPPLY
AGREEMENT or a QUALITY AGREEMENT.

 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

25



--------------------------------------------------------------------------------



 



4.  
LICENSES TO NEKTAR AL LICENSED TECHNOLOGY AND BAXTER TECHNOLOGY

  4.1  
LICENSE TO BAXTER. Subject to the terms and conditions of this AGREEMENT, NEKTAR
AL hereby grants to BAXTER a worldwide, exclusive, royalty-bearing license, with
the right to grant sublicenses as provided in Section 4.2, under the NEKTAR AL
LICENSED TECHNOLOGY to develop, make, have made, import, export, use, sell,
offer for sale and have sold POTENTIAL PRODUCTS and COMMERCIAL PRODUCT(S) in the
FIELD. For clarity, [***].

  4.2  
TERMS OF SUBLICENSE. The terms of each sublicense under the license granted to
BAXTER in Section 4.1 of this AGREEMENT shall provide that any SUBLICENSEE shall
be subject to and consistent with the terms and conditions of this AGREEMENT;
provided, however, that:

  (i)  
All royalties or other amounts due to NEKTAR AL with respect to such
SUBLICENSEE’S development and/or commercialization of POTENTIAL PRODUCT or
COMMERCIAL PRODUCT shall be collected by BAXTER and transmitted to NEKTAR AL in
accordance with the payment terms set forth in Article 9;

  (ii)  
BAXTER’S grant of any sublicense shall not relieve BAXTER from any of its
obligations under this AGREEMENT; and

  (iii)  
BAXTER shall remain jointly and severally liable for any breach of a sublicense
by a SUBLICENSEE.

Notwithstanding the foregoing, [***].
 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

26



--------------------------------------------------------------------------------



 



  4.3  
NEKTAR AL RESEARCH RIGHTS AND LIMITATIONS. Notwithstanding anything to the
contrary in this AGREEMENT and without limiting any other retained rights, the
license granted under Section 4.1 shall be subject to the retained right of
NEKTAR AL and its AFFILIATES:

  (i)  
to practice the NEKTAR AL LICENSED TECHNOLOGY for the conduct of research and
development of products that it is developing itself;

  (ii)  
to practice the NEKTAR AL LICENSED TECHNOLOGY for any purposes, including the
research, development, manufacture and commercialization of products, whether
itself or with or for others, outside of the FIELD;

  (iii)  
to sell REAGENTS (including SELECTED REAGENTS) through NEKTAR AL’S “catalog” for
research purposes (subject to the limitations set forth below); and

  (iv)  
to perform their respective obligations to THIRD PARTIES set forth in agreements
existing as of the EFFECTIVE DATE, [***].

NEKTAR AL covenants that during the TERM, [***]. NEKTAR AL further covenants
that during the TERM, [***].
NEKTAR AL covenants that during the TERM, [***]. BAXTER understands and agrees
that neither NEKTAR AL nor its AFFILIATES will have an obligation to [***].
For clarification, nothing in this Agreement, including any retained rights of
NEKTAR AL and its AFFILIATES, grants NEKTAR AL or its AFFILIATES any rights
under BAXTER PATENT RIGHTS, [***], other than for the purposes of performing any
obligations under this AGREEMENT, including, without limitation, NEKTAR AL’s
obligations under the RESEARCH PLAN, for the research and development for BAXTER
of CONJUGATES, POTENTIAL PRODUCTS OR COMMERCIAL PRODUCTS.
 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

27



--------------------------------------------------------------------------------



 



  4.4  
NO IMPLIED RIGHTS OR LICENSES. Neither PARTY grants to the other any rights or
licenses, including to any BAXTER PATENT RIGHTS or BAXTER KNOW HOW, or NEKTAR AL
PATENT RIGHTS or NEKTAR AL KNOW HOW or other intellectual property rights,
whether by implication, estoppel or otherwise, except to the extent expressly
provided for under this AGREEMENT. Other than as expressly provided for herein,
neither BAXTER nor its AFFILIATES, SUBLICENSEES or its or their contractors, may
[***].

  4.5  
LICENSE TO NEKTAR AL. BAXTER hereby grants to NEKTAR AL a non-exclusive,
non-sublicensable, non-assignable, non-transferable, worldwide, royalty-free
license, under BAXTER KNOW-HOW and BAXTER PATENT RIGHTS, and the NEKTAR AL
LICENSED TECHNOLOGY that is licensed exclusively to BAXTER hereunder, for the
sole purpose of performing NEKTAR AL’s obligations under this AGREEMENT,
including the RESEARCH PLAN. This provision shall not prevent NEKTAR AL from
[***]. BAXTER shall respond within [***] of receipt of such a request by NEKTAR
AL. [***].

  4.6  
MUTUAL COVENANT. Each PARTY covenants and agrees that it and its AFFILIATES
shall not use or practice the intellectual property rights licensed under this
AGREEMENT except as expressly permitted by this AGREEMENT. Any use or practice
of the intellectual property rights licensed under this AGREEMENT except as
expressly permitted by this AGREEMENT that results in material harm to the other
PARTY shall constitute a material breach of this AGREEMENT. Each PARTY covenants
and agrees to cease any non-permitted use and to take all actions necessary to
assign to the other PARTY any inventions made through use or practice of such
PARTY’S intellectual property rights outside the scope of the license rights
granted hereunder.

 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

28



--------------------------------------------------------------------------------



 



5.  
MANUFACTURE AND SUPPLY OF SELECTED REAGENTS

  5.1  
[***]. NEKTAR AL shall manufacture and supply and BAXTER shall purchase from
NEKTAR AL, [***] of BAXTER’S and BAXTER’S AFFILIATES’ and SUBLICENSEES’
requirements of SELECTED REAGENTS, for the sole purpose of developing and
manufacturing POTENTIAL PRODUCTS and COMMERCIAL PRODUCTS pursuant to the license
granted hereunder.

  5.2  
SUPPLY PRIOR TO PIVOTAL TRIAL/SUPPLY AGREEMENT.

  (i)  
FORECAST. No later than [***] after selection of a POTENTIAL PRODUCT by the
RESEARCH COMMITTEE, BAXTER shall provide NEKTAR AL with a [***] rolling forecast
of its estimated requirements of the SELECTED REAGENT for such POTENTIAL PRODUCT
for research, pre-clinical development and clinical development. BAXTER shall
update such estimated forecast within thirty (30) days following the start of
each calendar quarter. BAXTER shall issue purchase orders to NEKTAR AL [***]
prior to the start of the calendar quarter (such time period to be negotiated by
the PARTIES in good faith after the applicable SELECTED REAGENT is selected by
the RESEARCH COMMITTEE) during which BAXTER wishes to receive supplies of
SELECTED REAGENT for use in pre-clinical and Phase 1 and Phase 2 clinical
development, until such time as the PARTIES execute the SUPPLY AGREEMENT.

 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

29



--------------------------------------------------------------------------------



 



  (ii)  
PRICE. The price of each SELECTED REAGENT shall be the PURCHASE PRICE, as set
forth in Section 8.6.1.

  (iii)  
DELIVERY AND SHIPMENT; TITLE AND RISK OF LOSS. NEKTAR AL shall deliver all
SELECTED REAGENT to BAXTER, and [***].

  5.3  
PIVOTAL TRIAL AND COMMERCIAL PRODUCT SUPPLY AGREEMENT. At least [***] prior to
the anticipated date of commencement of the first PIVOTAL TRIAL for a POTENTIAL
PRODUCT, the parties shall negotiate and execute a SUPPLY AGREEMENT for the
manufacture and supply of SELECTED REAGENT for such POTENTIAL PRODUCT. The
SUPPLY AGREEMENT shall be negotiated in good faith after the PARTIES have gained
insight into the attributes of the SELECTED REAGENT, including quality
requirements, testing requirements, production cycles and production costs. For
purposes of this AGREEMENT, commencement of a clinical trial shall be deemed to
occur on the date on which POTENTIAL PRODUCT is first administered to the first
patient or subject in such trial.

The SUPPLY AGREEMENT shall include the essential terms and conditions set forth
in Schedule V and such other terms and conditions that are usual and customary
for agreements of this type.
 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

30



--------------------------------------------------------------------------------



 



6.  
SPECIFICATIONS AND MANUFACTURING WARRANTY FOR SELECTED REAGENTS

  6.1  
SPECIFICATIONS. The SPECIFICATIONS for SELECTED REAGENTS to be supplied pursuant
to Article 5 will be set forth in the applicable QUALITY AGREEMENT. Any
modifications of the SPECIFICATIONS shall require prior written approval of
BAXTER and NEKTAR AL, not to be unreasonably withheld or delayed. Prior to
entering into the SUPPLY AGREEMENT, BAXTER shall reimburse NEKTAR AL for its
reasonable costs associated with implementing any agreed upon modifications to
the SPECIFICATIONS, including without limitation any increases in MANUFACTURING
COSTS. NEKTAR AL shall be responsible for any changes to SPECIFICATIONS
initiated by NEKTAR AL to accommodate its business needs that do not directly
relate to the development or improvement of SELECTED REAGENTS. For clarity, a
change in regulatory requirements that is unique to a SELECTED REAGENT is not a
NEKTAR AL business need. For example, if NEKTAR AL requests relocating the
SELECTED REAGENT manufacturing operations from Alabama to California to
accommodate the closure of its Alabama facility, NEKTAR AL shall be responsible
for all costs related to such relocation.

  6.2  
COMPLIANCE AUDITS. BAXTER will have the right to perform compliance/quality
audits, as set forth in the QUALITY AGREEMENTS.

  6.3  
WARRANTY. NEKTAR AL warrants that each shipment of SELECTED REAGENT shall, upon
delivery, be in compliance/conformity with:

  (i)  
All applicable SPECIFICATIONS,
    (ii)  
The applicable QUALITY AGREEMENT, and

  (iii)  
ICH Q7A GUIDELINES and LAWS, as they apply to critical raw materials, in each
case with respect to those SELECTED REAGENTS used in the manufacture of
(a) POTENTIAL PRODUCTS for human clinical trials and (b) for COMMERCIAL
PRODUCTS.

SELECTED REAGENTS that do not meet the foregoing warranties shall be deemed
“NONCONFORMING REAGENTS” for the purposes hereof.
 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

31



--------------------------------------------------------------------------------



 



  6.4  
DISCLAIMER OF WARRANTY.

  6.4.1  
EXCEPT AS PROVIDED IN SECTION 6.3, NEKTAR AL PROVIDES NO WARRANTIES, EXPRESS OR
IMPLIED, REGARDING ANY SELECTED REAGENT, POTENTIAL PRODUCT OR COMMERCIAL
PRODUCT, OR NEKTAR AL LICENSED TECHNOLOGY, AND HEREBY DISCLAIMS ALL OTHER
WARRANTIES, EXPRESS AND IMPLIED, INCLUDING WITHOUT LIMITATION THE IMPLIED
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND
NON-INFRINGEMENT. BAXTER ACKNOWLEDGES THAT NEKTAR AL CANNOT GUARANTEE THE
SAFETY, NON-TOXICITY, FITNESS OR EFFICACY OF SELECTED REAGENTS, POTENTIAL
PRODUCTS OR COMMERCIAL PRODUCTS, AND BAXTER ACCEPTS ANY AND ALL RISK RESULTING
FROM ITS USE OF CONJUGATES, REAGENTS, SELECTED REAGENTS, POTENTIAL PRODUCTS OR
COMMERCIAL PRODUCTS.

  6.4.2  
EXCEPT AS PROVIDED IN SECTION 6.3, NEITHER PARTY PROVIDES ANY WARRANTIES,
EXPRESS OR IMPLIED, REGARDING THE RESEARCH PLAN OR ANY REAGENT, CONJUGATE,
PRODUCT (INCLUDING THE SUCCESSFUL DEVELOPMENT, REGISTRATION, MANUFACTURE OR
COMMERCIALIZATION OF ANY POTENTIAL PRODUCT) OR DELIVERABLE PROVIDED PURSUANT TO
THE RESEARCH PLAN, AND EACH PARTY DISCLAIMS ALL EXPRESS AND IMPLIED WARRANTIES,
INCLUDING WITHOUT LIMITATION THE IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE AND NON-INFRINGEMENT. FOR CLARITY, THE FOREGOING SHALL
NOT DIMINISH NEKTAR AL’S OBLIGATIONS PURSUANT TO SECTION 15.1.1.

 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

32



--------------------------------------------------------------------------------



 



7.  
EXCLUSIVITY; [***]

  7.1  
NEKTAR AL. In consideration of the MILESTONES, royalties and other consideration
set forth herein, NEKTAR AL agrees to partner exclusively with BAXTER in the
FIELD. Specifically, during the TERM, other than as provided for in this
AGREEMENT or under the RESEARCH PLAN, [***].

Nothing set forth in this Section 7.1 shall prohibit NEKTAR AL from owning not
in excess of 5% in the aggregate of any class of capital stock of any
corporation if such stock is publicly traded and listed on any national or
regional stock exchange or on the NASDAQ national market system or the NASDAQ
Small Cap Market.

  7.2  
BAXTER. For good and valuable consideration (the receipt and sufficiency of
which is hereby acknowledged by BAXTER), BAXTER agrees to partner exclusively
with NEKTAR AL in the FIELD. Specifically, during the TERM, [***].

NEKTAR AL acknowledges that, [***].
Nothing set forth in this Section 7.2 shall prohibit BAXTER from owning not in
excess of 5% in the aggregate of any class of capital stock of any corporation
if such stock is publicly traded and listed on any national or regional stock
exchange or on the NASDAQ national market system or the NASDAQ Small Cap Market.
In the event that the provisions of Sections 7.1 or 7.2 should ever be deemed to
exceed the limitation provided by applicable law, then the PARTIES agree that
such provisions shall be reformed to set forth the maximum limitations
permitted.
 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

33



--------------------------------------------------------------------------------



 



8.  
QUALITY AND COMPLAINTS

  8.1  
ANALYSIS. After the RESEARCH COMMITTEE’S designation of a POTENTIAL PRODUCT or a
SELECTED REAGENT, the PARTIES shall cooperate and work in good faith to
establish written evaluation procedures and evaluation time lines in which to
analyze shipments of SELECTED REAGENTS and verify SELECTED REAGENT quality
(including meeting SPECIFICATIONS) using methods consistent with test procedures
set forth in the applicable QUALITY AGREEMENT. In the event the PARTIES are not
able to agree upon such procedures and timelines within [***] prior to the first
PHASE 1 CLINICAL TRIAL of such POTENTIAL PRODUCT, (i) the matter shall first be
referred to the DEVELOPMENT AND PRODUCTION COMMITTEE for resolution in
accordance with Section 3.3; (ii) if within [***] the DEVELOPMENT AND PRODUCTION
COMMITTEE is unable to reach resolution, either PARTY may elect to have a
mutually acceptable laboratory or consultant establish such procedures and time
lines, whose determination thereof shall be binding; and (iii) if within [***]
the PARTIES are unable to select a mutually acceptable laboratory or consultant,
each PARTY shall select an independent consultant within [***] and such
consultants shall within [***] thereof select a mutually acceptable laboratory
or consultant to establish such time lines and procedures, whose determination
thereof shall be binding.

 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

34



--------------------------------------------------------------------------------



 



  8.2  
ACCEPTANCE AND REJECTION. BAXTER shall notify NEKTAR AL in writing if BAXTER
believes that a shipment of SELECTED REAGENT does not comply with the testing
criteria identified pursuant to Section 8.1 above within [***] after BAXTER’S
receipt of the relevant shipment of SELECTED REAGENT at BAXTER’S designated
destination facility (“NOTICE OF NON-CONFORMITY”), which notice shall include
the basis for its assertion of such noncompliance (including, at NEKTAR AL’S
request, supporting data) for purposes of consideration and verification by
NEKTAR AL. Unless otherwise set forth in the SUPPLY AGREEMENT for the applicable
SELECTED REAGENT, if no such written NOTICE OF NON-CONFORMITY is received by
NEKTAR AL within the above [***] period, BAXTER shall be deemed to have accepted
the applicable shipment of SELECTED REAGENT as meeting SPECIFICATIONS and any
other quality requirements which were verified using the agreed-upon evaluation
procedures set forth in the QUALITY AGREEMENT, which shall thereafter
conclusively be presumed to meet the SPECIFICATIONS and such quality
requirements. If NEKTAR AL receives such NOTICE OF NON-CONFORMITY within such
[***] period, then NEKTAR AL will evaluate BAXTER’S NOTICE OF NON-CONFORMITY
within [***] of receipt thereof and provide a written response (“RESPONSE TO
NOTICE OF NON-CONFORMITY”). If NEKTAR AL fails to provide to BAXTER a RESPONSE
TO NOTICE OF NON-CONFORMITY within the [***] period, then NEKTAR AL shall be
deemed to have accepted BAXTER’S conclusion that the SELECTED REAGENTS are
non-conforming and waived its right to object to such conclusion.

If NEKTAR AL disagrees with such NOTICE OF NON-CONFORMITY, then (i) the matter
shall first be referred to the DEVELOPMENT AND PRODUCTION COMMITTEE for
resolution in accordance with Section 3.3; (ii) if the DEVELOPMENT AND
PRODUCTION COMMITTEE is not able to agree on such matter within [***], SELECTED
REAGENT samples or documentation will be supplied to a mutually acceptable
laboratory or consultant for resolution, whose determination of conformity or
non-conformity shall be binding; provided that in the event the PARTIES do not
select a mutually acceptable laboratory or consultant within [***], each PARTY
shall select an independent testing consultant within [***] and such consultants
shall select a mutually acceptable or laboratory within [***] thereof. If the
SELECTED REAGENT is determined to be non-conforming, then [***]. If the SELECTED
REAGENT is determined to be conforming, then [***].
 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

35



--------------------------------------------------------------------------------



 



  8.3  
REPLACEMENT OF NONCONFORMING REAGENT. NEKTAR AL shall [***], supply BAXTER with
a replacement quantity of SELECTED REAGENT in an amount equal to that which,
pursuant to the agreed upon procedures set forth herein and in the applicable
QUALITY AGREEMENT, is determined to be NONCONFORMING REAGENT. [***], BAXTER
shall promptly return all NONCONFORMING REAGENT to NEKTAR AL. Unless otherwise
specified in the applicable SUPPLY AGREEMENT, such replacement shipment shall be
made within a reasonable period of time not to exceed [***], which period of
time shall be agreed upon once the “production cycle time” for the applicable
SELECTED REAGENT has been established.

  8.4  
LIABILITY TO BAXTER FOR NONCONFORMING REAGENT.

  8.4.1  
NONCONFORMING REAGENT DETECTABLE BY TESTING. With respect to SELECTED REAGENT
that was determined to be NONCONFORMING REAGENT through testing in accordance
with the agreed-upon evaluation procedures for the applicable SELECTED REAGENT
established pursuant to Section 8.1 and the applicable QUALITY AGREEMENT and for
which BAXTER gave to NEKTAR AL a NOTICE OF NONCONFORMITY in accordance with the
requirements of Section 8.2, [***]. For clarity, if BAXTER does not comply with
the procedures set forth in Section 8.2 with respect to SELECTED REAGENT and
BAXTER could reasonably have detected that such SELECTED REAGENT was
NONCONFORMING REAGENT through testing in accordance with the agreed-upon
evaluation procedures for the applicable SELECTED REAGENT established pursuant
to Section 8.1 and the applicable QUALITY AGREEMENT, or if BAXTER otherwise
failed to comply with the notice requirements in Section 8.2 for NONCONFORMING
REAGENT, [***].

 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

36



--------------------------------------------------------------------------------



 



  8.4.2  
NONCONFORMING REAGENT NOT DETECTABLE BY TESTING. With respect to (a) NEKTAR AL’S
negligence or willful misconduct regarding SELECTED REAGENT or (b) SELECTED
REAGENT that is NONCONFORMING REAGENT because of breaches of the warranties set
forth in Sections 6.3(ii) or (iii) that could not reasonably have been detected
through testing in accordance with the agreed-upon evaluation procedures for the
applicable SELECTED REAGENT established pursuant to Section 8.1 and the
applicable QUALITY AGREEMENT, [***].

  8.5  
[INTENTIONALLY OMITTED.]

  8.6  
FEES FOR MANUFACTURING AND SUPPLY OF SELECTED REAGENTS PRIOR TO PIVOTAL TRIAL.

  8.6.1  
From the date of selection of SELECTED REAGENT until the earlier of the date of
commencement of a PIVOTAL TRIAL or the date on which the PARTIES enter into the
SUPPLY AGREEMENT, BAXTER shall pay NEKTAR AL its MANUFACTURING COST plus [***]
for each SELECTED REAGENT supplied to BAXTER, [***] (“PURCHASE PRICE”). BAXTER
shall be entitled to audit such MANUFACTURING COST pursuant to Section 10.2.

 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

37



--------------------------------------------------------------------------------



 



  8.6.2  
In addition to the PURCHASE PRICE, BAXTER shall [***] as described herein.
[***]. To the extent available, NEKTAR AL shall [***]:

  A.  
[***];

  B.  
[***];

  C.  
[***];

  D.  
[***].

     
BAXTER [***] and NEKTAR AL shall provide invoices for such fees and services, as
incurred. BAXTER shall also reimburse NEKTAR AL for NEKTAR AL’S reasonable
pre-approved expenses incurred in connection with travel at BAXTER’S request.

     
BAXTER shall be entitled to audit such fees pursuant to Section 10.2. However,
NEKTAR AL shall not be required to produce records that are not maintained in
the normal course of business. For example, if NEKTAR AL [***].

  8.6.3  
BAXTER shall pay for or reimburse NEKTAR AL (as the case may be) for such [***]
services or expenses within [***] after the date of NEKTAR AL’S invoice
therefor. For clarity, BAXTER shall not be responsible for any fees, services,
or travel that: (i) expand NEKTAR AL’s capacity to develop or produce PEG
reagents for other customers; or (ii) do not directly or uniquely relate to this
AGREEMENT or otherwise directly benefit BAXTER.

 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

38



--------------------------------------------------------------------------------



 



9.  
MILESTONES; ROYALTY PAYMENTS; ROYALTY REPORTS

  9.1  
MILESTONE PAYMENTS. BAXTER shall pay to NEKTAR AL MILESTONES in accordance with
and pursuant to the events described in Schedule II hereto for POTENTIAL PRODUCT
and/or COMMERCIAL PRODUCT, as the case may be. Each such MILESTONE shall be
payable at the time the corresponding event occurs, and due within [***] of the
event triggering such MILESTONE. All milestones payments shall not be advance
payments against any royalties or other payments due and payable hereunder, but
shall be in addition to any royalty or other payments due under this AGREEMENT.
In the event BAXTER [***].

  (i)  
SKIPPED MILESTONE EVENT. If, for whatever reason, a particular milestone
activity or event for which a MILESTONE is due is not carried out, then in such
case the MILESTONE that NEKTAR AL would have received upon the occurrence of
such milestone event for the POTENTIAL PRODUCT or COMMERCIAL PRODUCT had the
particular milestone event been carried out shall be paid [***]. For example,
[***].
    (ii)  
[***].

  (iii)  
NON-REFUNDABLE. Once a MILESTONE is due and payable hereunder or once a
MILESTONE is paid, BAXTER shall not have any basis for claiming that such
MILESTONE is not to be paid or is to be refunded (as the case may be). This
provision shall not preclude BAXTER from seeking to recover damages from NEKTAR
AL for the breach of this AGREEMENT.

 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

39



--------------------------------------------------------------------------------



 



  (iv)  
MARKETING AUTHORIZATION OUTSIDE OF THE FIELD. For clarity BAXTER shall have no
rights whatsoever with respect to the development, manufacture, use, sale or
importation of POTENTIAL PRODUCTS or COMMERCIAL PRODUCTS outside of the FIELD.
For clarification, BAXTER [***]. If BAXTER desires to develop, manufacture, have
manufactured, use, sell, offer for sale or import any POTENTIAL PRODUCT or
COMMERCIAL PRODUCT outside of the FIELD, including without limitation obtaining
MARKETING AUTHORIZATION for the addition of label claims that are outside of the
FIELD for then-existing COMMERCIAL PRODUCT(S), BAXTER shall discuss the matter
with NEKTAR AL. If NEKTAR AL (in its discretion) wishes to grant such additional
rights to BAXTER, the PARTIES shall negotiate in good faith the terms and
conditions (which may include, among other things, the payment of additional
milestone payments) applicable to the grant of such rights.

  9.1.1  
[***] MILESTONES FOR THE DEVELOPMENT AND COMMERCIALIZATION OF ONE COMMERCIAL
PRODUCT FOR THE TREATMENT OF HEMOPHILIA A. The MILESTONES that are provided for
under Schedule II shall apply with respect to the first POTENTIAL PRODUCT being
developed for the treatment of Hemophilia A that achieves each such MILESTONE,
and the first COMMERCIAL PRODUCT receiving MARKETING AUTHORIZATION having a
label indication for the treatment of Hemophilia A. Such POTENTIAL PRODUCT and
COMMERCIAL PRODUCT may be the same, but in the event they are not, [***].
       
For clarity, BAXTER or its AFFILIATE or SUBLICENSEE, at BAXTER’S discretion,
shall be [***]. In the event BAXTER or its AFFILIATE or SUBLICENSEE [***].
       
For example, [***], BAXTER shall [***].
       
NEKTAR AL shall not be entitled to additional MILESTONES for additional label
claims that are obtained by BAXTER or its AFFILIATE or SUBLICENSEE for
then-existing COMMERCIAL PRODUCT(S) for the treatment of Hemophilia A. For
example, [***].

 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

40



--------------------------------------------------------------------------------



 



  9.1.2  
ADDITIONAL MILESTONES FOR THE COMMERCIALIZATION OF MORE THAN ONE COMMERCIAL
PRODUCT FOR THE TREATMENT OF HEMOPHILIA A. After the receipt of MARKETING
AUTHORIZATION for the first COMMERCIAL PRODUCT, NEKTAR AL shall be entitled to
receive milestone payments in addition to the MILESTONES provided for in
Schedule II, for each additional POTENTIAL PRODUCT with a label indication for
the treatment of Hemophilia A, for which BAXTER or its AFFILIATE or SUBLICENSEE
receives a new MARKETING AUTHORIZATION in the United States and/or European
Union. With respect to any additional POTENTIAL PRODUCTS [***]. The amounts of
such payments will be negotiated by the PARTIES in good faith and agreed upon in
a formal written amendment hereto [***], provided that the additional milestone
payments for each such additional POTENTIAL PRODUCT [***].
       
For clarity, [***].

  9.1.3  
POTENTIAL PRODUCTS FOR [***]. If BAXTER elects to develop a POTENTIAL PRODUCT to
treat [***], BAXTER shall pay to NEKTAR AL milestone payments in addition to the
MILESTONES that are set forth in Schedule II, which additional milestone
payments will be negotiated by the PARTIES in good faith and agreed upon in a
formal written amendment hereto. The additional milestone payments for such
POTENTIAL PRODUCT to treat [***] shall be agreed upon in advance but no later
than [***].

 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

41



--------------------------------------------------------------------------------



 



  9.1.4  
INDICATIONS FOR [***]. While NEKTAR AL shall not be entitled to additional
milestone payments for additional label claims that are obtained by BAXTER or
its AFFILIATE or SUBLICENSEE for then-existing COMMERCIAL PRODUCT(S) within the
FIELD, if BAXTER or its AFFILIATE or SUBLICENSEE seeks to obtain [***] are for a
then-existing COMMERCIAL PRODUCT with a label indication for the [***], then in
such case, additional milestone payments shall be due. The provisions of
Section 9.1.2, as they pertain to [***], shall apply such that clinical
development of COMMERCIAL PRODUCT(S) associated with obtaining label claims for
the treatment of [***] shall be deemed to constitute development of an
additional POTENTIAL PRODUCT.

  9.2  
ROYALTIES. BAXTER shall pay NEKTAR AL royalties in an amount equal to the
product of the ROYALTY RATE and the annual aggregate NET SALES of all COMMERCIAL
PRODUCTS on a COMMERCIAL PRODUCT-by-COMMERCIAL PRODUCT and country-by-country
basis for an initial period of ten (10) years from the FIRST COMMERCIAL SALE of
the applicable COMMERCIAL PRODUCT in the applicable country (the “INITIAL
ROYALTY TERM”). Royalties shall be paid during the INITIAL ROYALTY TERM in each
and every country where COMMERCIAL PRODUCT is sold, without regard to whether a
VALID PATENT CLAIM covers the manufacture, use, sale, offer for sale or import
of the COMMERCIAL PRODUCT or the SELECTED REAGENT contained in such COMMERCIAL
PRODUCT.

 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

42



--------------------------------------------------------------------------------



 



  9.2.1  
After the expiration of the INITIAL ROYALTY TERM for a particular COMMERCIAL
PRODUCT in a particular country, BAXTER shall continue to pay such royalties on
NET SALES of such COMMERCIAL PRODUCT on a world-wide basis provided that there
exists, in each of the following major markets in which MARKETING AUTHORIZATION
is received for such COMMERCIAL PRODUCT, a VALID PATENT CLAIM which would be
infringed by the making, using, having made, offering for sale, sale or
importation of such COMMERCIAL PRODUCT or the SELECTED REAGENT contained in such
COMMERCIAL PRODUCT: [***] (collectively, “MAJOR MARKETS”). Such royalties shall
be paid on NET SALES of COMMERCIAL PRODUCTS in those countries where the
manufacture, import, use, offer for sale or sale of the applicable COMMERCIAL
PRODUCT or the SELECTED REAGENT contained in such COMMERCIAL PRODUCT is not
covered by a VALID PATENT CLAIM, provided that the manufacture, import, use,
offer for sale or sale of such applicable COMMERCIAL PRODUCT or such SELECTED
REAGENT is covered by a VALID PATENT CLAIM in each of the MAJOR MARKETS. [***].

  9.2.2  
If, at the time of sale of a COMMERCIAL PRODUCT in a particular country after
the expiration of the INITIAL ROYALTY TERM in such country, there is no VALID
PATENT CLAIM covering the manufacture, use, import, offer for sale or sale of
such COMMERCIAL PRODUCT or the SELECTED REAGENT contained in such COMMERCIAL
PRODUCT in each of the MAJOR MARKETS, then BAXTER shall only owe royalties with
respect to NET SALES of COMMERCIAL PRODUCTS in those countries in which a VALID
PATENT CLAIM covers the manufacture, use, import, offer for sale or sale of such
COMMERCIAL PRODUCTS or the SELECTED REAGENT contained in such COMMERCIAL
PRODUCTS in such countries. For example, after the expiration of the INITIAL
ROYALTY TERM [***].

 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

43



--------------------------------------------------------------------------------



 



  9.2.3  
The PARTIES agree that a VALID PATENT CLAIM exists, for purposes of determining
whether royalties are payable after the expiration of the INITIAL ROYALTY TERM,
even if components of a COMMERCIAL PRODUCT are sold separately as more fully
described in Section 9.3 below, and the only VALID PATENT CLAIM covers the
manufacture, use, sale, offer for sale or import of only one component of such
COMMERCIAL PRODUCT ([***]).
    9.2.4  
BAXTER shall [***].

  9.2.5  
Neither PARTY shall contest the accuracy of any royalty, including the
overpayment or underpayment of any royalty, after [***] from the end of the
calendar year in which such royalties are due and payable. For clarity, prior to
the expiration of such [***] period, BAXTER may allege the overpayment of such
royalties (and if determined that overpayment was made, be entitled to a refund
payable within [***] of NEKTAR AL’S receipt of an invoice for the overpaid
amount) and NEKTAR AL may allege the underpayment of royalties (and if
determined that underpayment was made, be entitled to such shortfall).
Thereafter, the accuracy of the payment of such royalties shall be deemed
conclusively binding.

 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

44



--------------------------------------------------------------------------------



 



  9.3  
SEPARATE COMPONENTS. If components of a COMMERCIAL PRODUCT are sold separately,
the NET SALES of such COMMERCIAL PRODUCT shall be calculated as if the
components of the COMMERCIAL PRODUCT were not sold separately; provided that no
provision of this AGREEMENT shall be construed as [***]. For example, if a
COMMERCIAL PRODUCT consists of [***] which is intended to be used with and to
improve the half-life of FACTOR VIII, the NET SALES of such COMMERCIAL PRODUCT
shall be deemed to include the amount invoiced ([***]) by BAXTER, its
SUBLICENSEES and/or their respective AFFILIATES for the FACTOR VIII with which
such product is intended to be used and the [***], it being understood and
agreed that, for purposes of calculating royalties, the [***] and the FACTOR
VIII are the COMMERCIAL PRODUCT.

  9.4  
COMMERCIAL DILIGENCE. If, during the TERM, BAXTER sells or markets another
FACTOR VIII extended half-life product using a non-PEGYLATION technology which
is used to treat Hemophilia A, then BAXTER must meet the COMMERCIAL DILIGENCE
THRESHOLD, as set forth below. No later than [***] after the FIRST COMMERCIAL
SALE of a COMMERCIAL PRODUCT in each MAJOR MARKET in which MARKETING
AUTHORIZATION has been obtained, the sales of all COMMERCIAL PRODUCTS in the
aggregate shall constitute at least [***] of the total sales of all FACTOR VIII
extended half-life products used to treat Hemophilia A in such MAJOR MARKET (the
“COMMERCIAL DILIGENCE THRESHOLD”). If sales of such COMMERCIAL PRODUCTS, in the
aggregate, do not meet the COMMERCIAL DILIGENCE THRESHOLD in such MAJOR MARKET
within such timeframe, then [***]. In the event [***], the ROYALTY RATE to which
NEKTAR AL is otherwise entitled shall be [***]. For example, [***]. The terms of
any such [***] shall be negotiated in good faith by the PARTIES, and shall
include minimum [***] and shall provide that [***].

 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

45



--------------------------------------------------------------------------------



 



  9.5  
REPORTS, EXCHANGE RATES. BAXTER shall notify NEKTAR AL in writing promptly upon
the FIRST COMMERCIAL SALE of each COMMERCIAL PRODUCT in each country in which
BAXTER elects to pursue commercialization. Commencing upon the FIRST COMMERCIAL
SALE of a COMMERCIAL PRODUCT, BAXTER shall furnish to NEKTAR AL a [***] showing,
on a country-by-country basis, according to the volume of units of such
COMMERCIAL PRODUCT sold in each such country (by SKU) during the reporting
period: (a) the gross invoiced sales of the COMMERCIAL PRODUCT sold in each
country during the reporting period, and the amounts deducted therefrom to
determine NET SALES from such gross invoiced sales detailed in accordance with
those deductions provided for in the definition of NET SALES; (b) the royalties
payable in DOLLARS, if any, which shall have accrued hereunder based upon the
NET SALES of the COMMERCIAL PRODUCT; (c) the withholding taxes, if any, required
by LAW to be deducted in respect of such sales; and (d) the date of the FIRST
COMMERCIAL SALE of the COMMERCIAL PRODUCT in each country during the reporting
period. With respect to sales of COMMERCIAL PRODUCT invoiced in DOLLARS, the
gross invoiced sales, NET SALES, and royalties payable shall be expressed in the
report in DOLLARS. With respect to sales of COMMERCIAL PRODUCT invoiced in a
currency other than DOLLARS, the gross invoiced sales, NET SALES and royalties
payable shall be expressed in the report provided hereunder in the domestic
currency of the PARTY making the sale as well as in the DOLLAR equivalent of the
royalty payable and the exchange rate used in determining the amount of DOLLARS.
The DOLLAR equivalent shall be calculated using the average exchange rate (local
currency per DOLLAR) published in The Wall Street Journal, Western Edition,
under the heading “Currency Trading,” on the last business day of each month
during the applicable calendar quarter. Reports shall be due hereunder on the
forty-fifth (45th) day following the close of each calendar quarter.

 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

46



--------------------------------------------------------------------------------



 



  9.6  
THIRD PARTY ROYALTIES, ETC. If either PARTY is required to pay royalties or any
other payments to a THIRD PARTY because the composition of matter or method of
manufacture of a SELECTED REAGENT contained in a POTENTIAL PRODUCT or COMMERCIAL
PRODUCT used, manufactured, imported, sold or offered for sale in a particular
country infringes a PATENT of such THIRD PARTY in that country or
misappropriates know-how of such THIRD PARTY in that country, then [***] for a
license under such PATENT or know-how necessary to use, manufacture, import,
sell or offer for sale such POTENTIAL PRODUCT or COMMERCIAL PRODUCT in such
country. In such event, BAXTER [***]. For example, [***] as a result of the
manufacture, use, import, export, offer for sale or sale of a SELECTED REAGENT,
POTENTIAL PRODUCT or COMMERCIAL PRODUCT, and shall be in addition to BAXTER’s
obligations under Sections 15.1.2 and 17.1. In no event shall the royalties due
to NEKTAR AL on the NET SALES of COMMERCIAL PRODUCT in a country on account of
[***] pursuant to this Section 9.6 [***], except in the case where BAXTER is
[***], in which event the royalties due to NEKTAR AL on the NET SALES of
COMMERCIAL PRODUCT may be [***].

10.  
RECORDS; AUDITS; SHIPMENT TERMS; PAYMENT TERMS

  10.1  
RECORDS. The PARTIES shall keep complete and accurate records in sufficient
detail to make the reports required hereunder, to confirm their respective
compliance with the provisions of this AGREEMENT, to properly reflect all
amounts billed, owed or reported and to verify the determination of all amounts
payable hereunder. Without limiting the foregoing, BAXTER shall include in each
sublicense granted by it pursuant to this AGREEMENT a provision requiring the
SUBLICENSEE to make reports to BAXTER consistent with those BAXTER is required
to provide hereunder, to keep and maintain records of sales made and deductions
taken in calculating royalties due to NEKTAR AL with respect to such sublicense,
and to grant access to such records by NEKTAR AL’S independent accountant
pursuant to Section 10.2 below to the same extent required of BAXTER under this
AGREEMENT.

 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

47



--------------------------------------------------------------------------------



 



  10.2  
AUDITS. Upon the written request of a PARTY, the other PARTY shall permit an
independent certified public accounting firm of recognized national standing in
the United States, selected by the requesting PARTY and reasonably acceptable to
the other PARTY, at the requesting PARTY’S expense, to have access to such
PARTY’S records as may be reasonably necessary to verify (i) the accuracy of any
amounts reported, actually paid or payable under this AGREEMENT, and (ii) in the
case of NEKTAR AL, BAXTER’s compliance with Section 5.1, for any year ending not
more than [***] prior to the date of such request. Such audits shall be
conducted under conditions of confidentiality and may be made no more than once
each calendar year, during normal business hours at reasonable times mutually
agreed by the PARTIES, and shall not be conducted on a contingent fee basis.

The accounting firm shall provide each PARTY with a draft of its preliminary
findings and allow each PARTY [***] to review and comment on such preliminary
report. During such period, either PARTY is free to provide the accounting firm
with additional information, which shall be considered by the accounting firm.
The accounting firm may ask for additional information and/or perform additional
procedures it deems appropriate to ensure the accuracy of its final report.
Copies of the accounting firm’s final report will be issued to both PARTIES.
If such accounting firm concludes that additional amounts were owed to the
requesting PARTY during such period, or if the requesting PARTY overpaid for any
rates or fees for products, the other PARTY shall pay such additional amounts or
credit such overpayment ([***]) within [***] of the date the requesting PARTY
delivers to the other PARTY such accounting firm’s written report so concluding.
The fees charged by such accounting firm shall be paid by the requesting PARTY;
provided however, that if the audit discloses that the amounts payable by the
audited PARTY for the audited period are more than [***] of the amounts actually
paid for such period, or if the audit discloses that the audited PARTY has
overcharged the requesting PARTY for rates or fees for products by [***], then
the audited PARTY shall pay the reasonable fees and expenses charged by such
accounting firm. Upon the expiration of [***] following the end of any calendar
year, the calculation of any amounts payable with respect to such calendar year,
or rates or fees charged for such year shall be binding and conclusive upon the
PARTIES.
 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

48



--------------------------------------------------------------------------------



 



  10.3  
INVOICING; PAYMENT TERMS. NEKTAR AL shall send invoices to BAXTER for any
SELECTED REAGENT shipped to BAXTER no earlier than the date of shipment. All
invoices shall be in DOLLARS. Other than as provided for in Section 9.5 with
respect to royalty payments, which shall be made within [***] after the end of
each calendar quarter as provided for therein, all payments due under this
AGREEMENT shall be due and payable [***] from date of invoice. Royalties shown
to have accrued to NEKTAR AL as set forth in each royalty report to be provided
under Section 9.5 shall be due and payable on the date such royalty report is
due. Any and all amounts past due under this AGREEMENT shall [***].

  10.4  
PAYMENT METHOD. Except as otherwise provided for herein, all payments by BAXTER
under this AGREEMENT shall be paid in DOLLARS, and all such payments shall be
made by electronic funds transfer in immediately available funds to such account
as NEKTAR AL shall designate before such payment is due. If at any time legal
restrictions prevent the prompt remittance of part or all royalties due with
respect to sales of any COMMERCIAL PRODUCT in any country where such COMMERCIAL
PRODUCT is sold, payment shall be made through such lawful means or methods as
BAXTER shall reasonably determine.

  10.5  
TAXES. All amounts due hereunder shall be paid net of any deduction for
withholding for any taxes or similar governmental charges imposed by any
applicable jurisdiction, and BAXTER shall provide NEKTAR AL evidence of its
payment of any such withholdings that may be required. BAXTER agrees to
cooperate with and provide reasonable assistance to NEKTAR AL in order to
facilitate NEKTAR AL’s recovery of any withholdings that NEKTAR AL is due.

 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

49



--------------------------------------------------------------------------------



 



11.  
CONFIDENTIALITY

  11.1  
TERMINATION OF NON-DISCLOSURE AGREEMENT. All provisions of, rights granted and
covenants made in the NON-DISCLOSURE AGREEMENT are hereby terminated and of no
further force and effect and are superseded in their entirety by the provisions
of, rights granted and covenants made in this AGREEMENT. The PARTIES acknowledge
and agree that any disclosure made pursuant to the NON-DISCLOSURE AGREEMENT
shall be subject to and governed by the terms and conditions of this Article 11.

  11.2  
IN GENERAL. For the TERM and for a period of [***] thereafter, each PARTY shall
maintain in confidence all information and materials of the other PARTY
(including, but not limited to, KNOW-HOW and samples of THERAPEUTIC AGENT,
CONJUGATES, REAGENT, SELECTED REAGENT, POTENTIAL PRODUCT and COMMERCIAL PRODUCT)
disclosed or provided to it by the other PARTY (either pursuant to this
AGREEMENT or the NON-DISCLOSURE AGREEMENT). CONFIDENTIAL INFORMATION shall be
identified as confidential in writing or, if disclosed verbally or by
observation, summarized in writing and submitted to RECIPIENT within [***] of
the oral or visual disclosure thereof (together with all embodiments thereof,
the “CONFIDENTIAL INFORMATION”). CONFIDENTIAL INFORMATION shall include both
BAXTER MATERIALS and NEKTAR AL MATERIALS. It may also include information
regarding intellectual property and confidential or proprietary information of
AFFILIATES and THIRD PARTIES. The terms and conditions of this AGREEMENT and the
NON-DISCLOSURE AGREEMENT also shall be deemed CONFIDENTIAL INFORMATION of both
PARTIES.

 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

50



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, CONFIDENTIAL INFORMATION shall not include that
portion of information or materials that the RECIPIENT can demonstrate by
contemporaneous written records was:

  (i)  
known to the general public at the time of its disclosure to the RECIPIENT, or
thereafter became generally known to the general public, other than as a result
of actions or omissions of the RECIPIENT in violation of this AGREEMENT or the
NONDISCLOSURE AGREEMENT;

  (ii)  
known by the RECIPIENT prior to the date of disclosure by the DISCLOSING PARTY;

  (iii)  
disclosed to the RECIPIENT on an unrestricted basis from a source unrelated to
the DISCLOSING PARTY and not known to be under a duty of confidentiality to the
DISCLOSING PARTY; or

  (iv)  
independently developed by the RECIPIENT without the use of CONFIDENTIAL
INFORMATION of the DISCLOSING PARTY.

Any combination of features or disclosures shall not be deemed to fall within
the foregoing exclusions merely because individual features are published or
known to the general public or in the rightful possession of the RECIPIENT
unless the combination itself and principle of operation thereof are published
or known to the general public or are in the rightful possession of the
RECIPIENT.
 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

51



--------------------------------------------------------------------------------



 



  11.3  
ADDITIONAL PROTECTIONS. Each PARTY shall take reasonable steps to maintain the
confidentiality of the CONFIDENTIAL INFORMATION of the other PARTY, which steps
shall be no less protective than those that such PARTY takes to protect its own
information and materials of a similar nature, but in no event less than a
reasonable degree of care. Neither PARTY shall use or permit the use of any
CONFIDENTIAL INFORMATION of the other PARTY except for the purposes of carrying
out its obligations or exercising its rights under this AGREEMENT. All
CONFIDENTIAL INFORMATION of a PARTY, including all copies and derivations
thereof, is and shall remain the sole and exclusive property of the DISCLOSING
PARTY and subject to the restrictions provided for herein. Neither PARTY shall
disclose any CONFIDENTIAL INFORMATION of the other PARTY other than to those of
its directors, officers, AFFILIATES, employees, licensors, independent
contractors (including CONTRACT MANUFACTURERS), SUBLICENSEES, assignees, agents
and external advisors directly concerned with the carrying out of this
AGREEMENT, on a strictly applied “need to know” basis. Other than as expressly
permitted herein, RECIPIENT may not use CONFIDENTIAL INFORMATION of the
DISCLOSING PARTY in applying for PATENTS or securing other intellectual property
rights.

  11.4  
PERMITTED DISCLOSURES. The obligations of Sections 11.1 and 11.2 shall not apply
to the extent that RECIPIENT is required to disclose information by LAW,
judicial order by a court of competent jurisdiction, or rules of a securities
exchange or requirement of a governmental agency for purposes of obtaining
approval to test or market POTENTIAL PRODUCT or COMMERCIAL PRODUCT (provided
that the RECIPIENT shall provide prior written notice thereof to the DISCLOSING
PARTY and sufficient opportunity for the DISCLOSING PARTY to review and comment
on such required disclosure and request confidential treatment thereof or a
protective order therefor), or discloses information to a patent office for the
purposes of filing or maintaining a PATENT APPLICATION or PATENT as permitted in
this AGREEMENT.

 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

52



--------------------------------------------------------------------------------



 



  11.5  
IRREPARABLE INJURY. The PARTIES acknowledge that either PARTY’S breach of this
Article 11 would cause the other PARTY irreparable injury for which it would not
have an adequate remedy at LAW. In the event of a breach, the nonbreaching PARTY
shall be entitled to injunctive relief in addition to any other remedies it may
have at LAW or in equity, without necessity of posting a bond.

12.  
REGULATORY MATTERS

  12.1  
COMPLAINTS/ADVERSE EVENTS. Each PARTY shall promptly notify the other in writing
of any information that comes to its attention concerning the safety or efficacy
of any SELECTED REAGENT, POTENTIAL PRODUCT and/or COMMERCIAL PRODUCT, including,
without limitation, any threatened or pending action by any regulatory authority
with respect thereto, in accordance with the applicable QUALITY AGREEMENT.

  12.2  
SPECIFIC REQUIREMENTS. Without limiting the generality of Section 12.1, BAXTER
shall [***].

 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

53



--------------------------------------------------------------------------------



 



13.  
REPRESENTATIONS & WARRANTIES; COVENANTS

  13.1  
REPRESENTATIONS AND WARRANTIES. Each PARTY represents and warrants to the other
that as of the EFFECTIVE DATE to the best of its knowledge and belief: (a) it
has the full corporate power to enter into and perform this AGREEMENT; (b) this
AGREEMENT constitutes its legal, valid and binding obligation; (c) it has
sufficient legal and/or beneficial title or other rights under its intellectual
property rights to grant the licenses contained in this AGREEMENT; (d) each
PARTY’S professional employees, officers, contractors (including any CONTRACT
MANUFACTURERS) and consultants that will be involved with this AGREEMENT and the
RESEARCH PLAN (and in the case of BAXTER, its AFFILIATES and SUBLICENSEES), has
executed or will execute an agreement that requires such person or entity, to
the extent permitted by LAW, to assign all INVENTIONS, PATENTS, and KNOW-HOW
made during the course of and as a result of the performance of such PARTY’S
obligations under this AGREEMENT, to such PARTY; and (e) each of such PARTY’S
employees, officers, contractors (including any CONTRACT MANUFACTURERS) and
consultants (and in the case of BAXTER, its AFFILIATES and SUBLICENSEES) are or
will be subject to written confidentiality obligations no less restrictive than
those provided for in this AGREEMENT. If the obligation to assign under
subsection 13.1(d) is not permitted in a particular country, then such person or
entity will be required to grant an exclusive, worldwide, perpetual,
royalty-free license to all such INVENTIONS, PATENTS, and KNOW-HOW to the PARTY
to whom such assignment was to be made, with the right to sublicense.

  13.2  
COMPLIANCE WITH LAWS. Each PARTY will comply with all LAWS in performing its
obligations and exercising its rights hereunder. Nothing in this AGREEMENT shall
be deemed to permit BAXTER or its SUBLICENSEES to export, re-export or otherwise
transfer any information or materials (including SELECTED REAGENT or CONJUGATES)
transferred hereunder or POTENTIAL PRODUCT or COMMERCIAL PRODUCT manufactured
therefrom without complying with LAWS.

 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

54



--------------------------------------------------------------------------------



 



14.  
LIMITATION OF LIABILITY; EXCLUSION OF DAMAGES

  14.1  
LIMITATION OF LIABILITY. EXCEPT (I) FOR THE PARTIES’ OBLIGATIONS FOR THIRD PARTY
CLAIMS UNDER ARTICLE 15 AND (II) IN THE CASE OF A BREACH OF ARTICLE 7 OR 11:

  14.1.1  
IN NO EVENT SHALL NEKTAR AL’S LIABILITY ARISING OUT OF THIS AGREEMENT, INCLUDING
WITHOUT LIMITATION AS A RESULT OF THE RESEARCH, DEVELOPMENT, MANUFACTURE,
SUPPLY, USE OR SALE OF CONJUGATES, SELECTED REAGENTS, POTENTIAL PRODUCTS OR
COMMERCIAL PRODUCTS, EXCEED IN THE AGGREGATE, AN AMOUNT THAT IS [***]. FOR
CLARITY, [***] ARE NOT SUBJECT TO THE FOREGOING.

  14.1.2  
IN NO EVENT SHALL A PARTY OR ITS AFFILIATES BE LIABLE TO THE OTHER PARTY OR ITS
AFFILIATES OR SUBLICENSEES FOR ANY SPECIAL, INDIRECT, INCIDENTAL, PUNITIVE OR
CONSEQUENTIAL DAMAGES (INCLUDING WITHOUT LIMITATION, DAMAGES RESULTING FROM LOSS
OF USE, LOSS OF PROFITS, INTERRUPTION OR LOSS OF BUSINESS OR OTHER ECONOMIC
LOSS) ARISING OUT OF THIS AGREEMENT OR WITH RESPECT TO A PARTY’S PERFORMANCE OR
NON-PERFORMANCE HEREUNDER. THIS REPRESENTS AN EXPRESS ALLOCATION OF RISK BETWEEN
THE PARTIES.

  14.2  
REMEDIES. Notwithstanding anything herein to the contrary, the PARTIES
acknowledge that either PARTY’S breach of Articles 7 and 11 would cause the
other PARTY irreparable injury for which it would not have an adequate remedy at
LAW. In the event of a breach, the nonbreaching PARTY shall be entitled to
injunctive relief in addition to any other remedies it may have at LAW or in
equity, without necessity of posting a bond.

 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

55



--------------------------------------------------------------------------------



 



  14.3  
APPLICABILITY, EXCLUSIVITY OF REMEDIES. The limitations on liability and
exclusion of damages under this AGREEMENT: (i) apply even if a PARTY had or
should have had knowledge, actual or constructive, of the possibility of such
damages; (ii) are a fundamental element of the basis of the bargain between the
PARTIES and this AGREEMENT would not be entered into without such limitations
and exclusions and (iii) other than as set forth in this Article 14, shall apply
whether a claim is based on breach of contract, breach of warranty, tort
(including negligence), product liability, strict liability or otherwise, and
notwithstanding any failure of essential purpose of any limited remedy herein.
Moreover, the remedies under this AGREEMENT are intended to be exclusive, and,
other than as set forth in this Article 14, the limitations on liability and
exclusion of damages under this AGREEMENT are intended to apply even if there is
a total and fundamental breach of this AGREEMENT, and the essential purpose of
these provisions is to limit the PARTIES’ respective liabilities hereunder.

15.  
INDEMNIFICATION; INSURANCE

  15.1  
INDEMNITY.

  15.1.1  
BY NEKTAR AL. NEKTAR AL shall defend, indemnify and hold BAXTER, BAXTER’S
SUBLICENSEES and their respective shareholders, directors, officers, employees
and agents (each, a “BAXTER INDEMNITEE”) harmless from and against all losses,
liabilities, damages, costs and expenses (including reasonable attorney’s fees
and costs of investigation and litigation, regardless of outcome) resulting from
all claims, demands, actions and other proceedings by or on behalf of any THIRD
PARTY (including any governmental authority) (collectively, “CLAIMS”) to the
extent arising from: (a) the breach of any representation, warranty, covenant or
material obligation of NEKTAR AL under this AGREEMENT; [***].

 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

56



--------------------------------------------------------------------------------



 



  15.1.2  
BY BAXTER. BAXTER shall defend, indemnify and hold NEKTAR AL, NEKTAR AL
AFFILIATES, and their respective shareholders, directors, officers, employees
and agents (each, a “NEKTAR AL INDEMNITEE”) harmless from and against all CLAIMS
to the extent arising from: (a) the breach of any representation, warranty,
covenant or material obligation of BAXTER under this AGREEMENT; [***].

  15.2  
INSURANCE. Each PARTY shall, at its own expense, maintain comprehensive general
liability insurance, including product liability insurance, in the minimum
amount of [***] per occurrence, and [***] in the aggregate. BAXTER has the right
to self-insure. Any independent insurance carriers must be rated A-, VII or
better by A.M. Best Company. The PARTIES shall maintain such insurance for so
long as they continue to research or develop or manufacture or commercialize
POTENTIAL PRODUCTS or COMMERCIAL PRODUCTS, and shall from time to time provide
copies of certificates of such insurance to each other upon request. If the
insurance policy is written on a claims-made basis, then the coverage must be
kept in place for at least [***] after the termination of this AGREEMENT.

  15.3  
PROCEDURES. If any CLAIM covered by Section 15.1 is brought, the indemnifying
PARTY’S obligations are conditioned upon the following:

  (i)  
the indemnified PARTY shall promptly notify the indemnifying PARTY in writing of
such CLAIM, provided, however, the failure to provide such notice within a
reasonable period of time shall not relieve the indemnifying PARTY of any of its
obligations hereunder except if the indemnifying PARTY is prejudiced by such
failure or delay;

 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

57



--------------------------------------------------------------------------------



 



  (ii)  
the indemnifying PARTY shall assume, at its cost and expense, the sole defense
of such CLAIM through counsel selected by the indemnifying PARTY, except that
those indemnified may at their option and expense select and be represented by
separate counsel;

  (iii)  
the indemnifying PARTY shall maintain control of such defense and/or the
settlement of such CLAIM, and the indemnified PARTY shall cooperate with the
indemnifying PARTY;

  (iv)  
those indemnified may, at their option and expense, participate in such defense,
and if they so participate, the indemnifying PARTY and those indemnified shall
cooperate with one another in such defense;

  (v)  
the indemnifying PARTY will have authority to consent to the entry of any
monetary judgment, to enter into any settlement or otherwise to dispose of such
CLAIM (provided and only to the extent that an indemnified PARTY does not have
to admit liability and such judgment does not involve equitable relief), and an
indemnified PARTY may not consent to the entry of any judgment, enter into any
settlement or otherwise to dispose of such CLAIM without the prior written
consent of the indemnifying PARTY; and

  (vi)  
the indemnifying PARTY shall pay the full amount of any judgment, award or
settlement with respect to such CLAIM and all other costs, fees and expenses
related to the resolution thereof; provided that such other costs, fees and
expenses have been incurred or agreed, as the case may be, by the indemnifying
PARTY in its defense or settlement of the CLAIM.

 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

58



--------------------------------------------------------------------------------



 



16.  
INVENTIONS, KNOW-HOW and PATENTS

  16.1  
EXISTING INTELLECTUAL PROPERTY. Other than as expressly provided in this
AGREEMENT, neither PARTY grants nor shall be deemed to grant any right, title or
interest to the other PARTY in any PATENT, PATENT APPLICATION, KNOW-HOW or other
intellectual property right CONTROLLED by such PARTY as of the EFFECTIVE DATE.

  16.2  
DISCLOSURE. Each PARTY shall promptly disclose in writing to the other all
INVENTIONS arising from the joint or separate activities (including any
INVENTIONS conceived or first reduced to practice as a result of such
activities) of the PARTIES or their agents, employees, SUBLICENSEES or
independent contractors (including CONTRACT MANUFACTURERS) during and in
connection with the performance of their obligations or activities under this
AGREEMENT (including in carrying out its activities under the RESEARCH PLAN and
the development or manufacture of POTENTIAL PRODUCT or COMMERCIAL PRODUCT);
provided, however, that [***].

  16.3  
OWNERSHIP OF INVENTIONS. Except as otherwise set forth in Sections 16.4 or 16.5,
all INVENTIONS conceived or first reduced to practice solely by employees,
agents, SUBLICENSEES or independent contractors (including CONTRACT
MANUFACTURERS) of a PARTY during the course and in the performance of this
AGREEMENT (including in carrying out its activities under the RESEARCH PLAN and
the development or manufacture of POTENTIAL PRODUCT or COMMERCIAL PRODUCT)
(each, a “SOLE INVENTION”) shall be the exclusive property of such PARTY. Except
as otherwise set forth in Sections 16.4 or 16.5, if employees, agents,
SUBLICENSEES or independent contractors (including CONTRACT MANUFACTURERS) of
each of NEKTAR AL and BAXTER jointly, conceive or first reduce to practice any
INVENTION during the course and in the performance of activities conducted in
connection with this AGREEMENT (including in carrying out its activities

 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

59



--------------------------------------------------------------------------------



 



under the RESEARCH PLAN and the development or manufacture of POTENTIAL PRODUCT
or COMMERCIAL PRODUCT) (each, a “JOINT INVENTION”) then such JOINT INVENTION,
and any PATENT APPLICATION or PATENT claiming the same shall be [***] JOINT
INVENTION, and any PATENT APPLICATION or PATENT claiming the same, [***]. For
the avoidance of doubt, the determination as to whether an INVENTION has been
“solely” or “jointly” made shall be based upon whether employees, agents,
SUBLICENSEES or independent contractors (including CONTRACT MANUFACTURERS) of a
PARTY would be or are properly named as an inventor on a corresponding PATENT
APPLICATION under United States inventorship LAWS. Any JOINTLY OWNED TECHNOLOGY,
regardless of whether such INVENTION is conceived or first reduced to practice
solely or jointly by employees, agents, SUBLICENSEES or independent contractors
(including CONTRACT MANUFACTURERS) of each of NEKTAR AL and BAXTER, shall be
considered a JOINT INVENTION for the purposes of this AGREEMENT.

  16.4  
NEKTAR AL CORE TECHNOLOGY INVENTIONS. Any and all rights, title and interest in
and to all SOLE INVENTIONS and JOINT INVENTIONS (except those JOINT INVENTIONS
that are JOINTLY OWNED TECHNOLOGY), which fall solely within the scope of NEKTAR
AL CORE TECHNOLOGY, shall belong solely to NEKTAR AL (“NEKTAR AL CORE TECHNOLOGY
INVENTIONS”). BAXTER hereby agrees to and hereby does, and shall, without
additional consideration transfer and assign to NEKTAR AL all of its right,
title and interest in and to such NEKTAR AL CORE TECHNOLOGY INVENTIONS and all
intellectual property rights therein including enforcement rights, and shall
require its employees, agents, SUBLICENSEES and independent contractors
(including CONTRACT MANUFACTURERS) to so assign their right, title and interest
therein to NEKTAR AL. NEKTAR AL shall be responsible, [***], for the filing,
prosecution and maintenance of foreign and domestic PATENT APPLICATIONS and
PATENTS covering such NEKTAR AL CORE TECHNOLOGY INVENTIONS.

 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

60



--------------------------------------------------------------------------------



 



  16.5  
BAXTER CORE TECHNOLOGY INVENTIONS. Any and all rights, title and interest in and
to all SOLE INVENTIONS and JOINT INVENTIONS (except those JOINT INVENTIONS that
are JOINTLY OWNED TECHNOLOGY), which fall solely within the scope of BAXTER CORE
TECHNOLOGY, shall belong solely to BAXTER (“BAXTER CORE TECHNOLOGY INVENTIONS”).
NEKTAR AL hereby agrees to and hereby does, and shall, without additional
consideration assign to BAXTER all of its right, title and interest in and to
any BAXTER CORE TECHNOLOGY INVENTIONS and all intellectual property rights
therein including enforcement rights, and shall require its employees, agents or
independent contractors (including CONTRACT MANUFACTURERS) to so assign their
right, title and interest therein to BAXTER. BAXTER shall be responsible, [***],
for the filing, prosecution and maintenance of foreign and domestic PATENT
APPLICATIONS and PATENTS covering such BAXTER CORE TECHNOLOGY INVENTIONS.

  16.6  
INDIVIDUAL PATENT FILINGS. Each PARTY shall have sole discretion and right to
prepare, file, prosecute, maintain and defend PATENT APPLICATIONS or PATENTS for
INVENTIONS it solely owns under this AGREEMENT, and shall be responsible for
related interference proceedings. [***]. Costs incurred with respect to PATENT
APPLICATIONS shall be borne by the PARTY with the right to prosecute each such
PATENT APPLICATION.

 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

61



--------------------------------------------------------------------------------



 



  16.7  
JOINT PATENT FILINGS. With respect to all PATENT APPLICATIONS on JOINT
INVENTIONS that are jointly owned by the PARTIES (i.e., JOINT INVENTIONS that
have not been assigned nor are assignable to the other PARTY pursuant to
Sections 16.4 and 16.5) (the “JOINT PATENT APPLICATIONS”), the PARTIES shall
determine which PARTY shall be responsible for filing, prosecuting and
maintaining PATENT APPLICATIONS and PATENTS on behalf of both PARTIES (the
“RESPONSIBLE PARTY”) [***]. All PATENTS issuing from such PATENT APPLICATIONS
shall be defined as “JOINT PATENTS”. It is understood that BAXTER shall have the
preferential right to prosecute those JOINT INVENTIONS directed solely at
POTENTIAL or COMMERCIAL PRODUCTS. At least [***] prior to the contemplated
filing of such PATENT APPLICATION, the RESPONSIBLE PARTY shall submit a
substantially completed draft of the JOINT PATENT APPLICATION to the other
PARTY’s patent attorneys only for its approval, which shall not be unreasonably
withheld or delayed. Except as set forth below, [***] of the preparation,
filing, prosecution and maintenance of all JOINT PATENT APPLICATIONS. [***] of
preparing, filing, prosecuting and maintaining all of the foreign and domestic
JOINT PATENT APPLICATIONS that cover INVENTIONS within the scope of JOINTLY
OWNED TECHNOLOGY, and the JOINT PATENTS that issue therefrom.

  16.8  
DISPOSITION OF INVENTIONS. It is understood and agreed that for the purposes of
this AGREEMENT, even if an employee, agent, SUBLICENSEE or contractor of a PARTY
is an inventor of an INVENTION that is claimed in a PATENT or PATENT
APPLICATION, the PARTY who owns said INVENTION as a result of the operation of
Article 16 shall not assign, transfer, license or otherwise dispose of any other
claim in such PATENT or PATENT APPLICATION, unless such PARTY solely or jointly
owns or otherwise has the right to license rights with respect to said other
claim (in each case as expressly provided for in this AGREEMENT).

 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

62



--------------------------------------------------------------------------------



 



  16.9  
FURTHER ACTIONS. Each PARTY shall cooperate with the other PARTY to execute all
documents and take all reasonable actions to effect the intent of this
Article 16.

  16.10  
PATENT MARKING AND POTENTIAL PRODUCT AND COMMERCIAL PRODUCT MARKING.

  (i)  
BAXTER shall place appropriate NEKTAR AL patent and/or patent pending markings
on each POTENTIAL PRODUCT and COMMERCIAL PRODUCT or the packaging therefor. The
content, form, size, location and language of such markings shall be in
accordance with the LAWS and practices of the country in which the applicable
units of each POTENTIAL PRODUCT or COMMERCIAL PRODUCT are distributed.

  (ii)  
BAXTER shall be responsible for all packaging (non-commercial and commercial)
and labeling of POTENTIAL PRODUCT or COMMERCIAL PRODUCT. To the extent allowed
by LAWS, all POTENTIAL PRODUCT or COMMERCIAL PRODUCT labeling, packaging and
package inserts and any promotional materials associated with the POTENTIAL
PRODUCT or COMMERCIAL PRODUCT shall carry, in a conspicuous location, the
trademark of NEKTAR AL, the identity and style of which shall be at NEKTAR AL’S
sole discretion. NEKTAR AL authorizes the use of its trademark pursuant to this
Section 16.10(ii).

  16.11  
SUPPLEMENTAL PATENT PROTECTION. [***]. Such protection shall include the listing
of any requested [***] in any book, or book equivalent, of any country necessary
for extending the term of such [***].

 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

63



--------------------------------------------------------------------------------



 



17.  
INFRINGEMENT

  17.1  
INFRINGEMENT OF THIRD PARTY RIGHTS.

  17.1.1  
NOTICE. If the development, manufacture, use, import, sale or offer for sale of
a POTENTIAL PRODUCT or a COMMERCIAL PRODUCT results in a claim for PATENT
infringement by a THIRD PARTY, the PARTY to this AGREEMENT first having notice
shall promptly notify the other PARTY in writing. The notice shall set forth the
facts of the claim in reasonable detail.

  17.1.2  
LITIGATION UNRELATED TO SELECTED REAGENT. Except to the extent any infringement
of patents or misappropriation of know-how results solely from the composition
of matter or the method of manufacture of a SELECTED REAGENT, [***] from and
against all losses, liabilities, damages, costs and expenses (including
reasonable attorney’s fees and costs of investigation and litigation, regardless
of outcome) resulting from any claim that the development, manufacture, use,
import, offer for sale or sale of a POTENTIAL PRODUCT or a COMMERCIAL PRODUCT
infringes a THIRD PARTY patent or misappropriates THIRD PARTY know-how, and the
provisions of Sections 15.1.2 and 15.3 shall apply with respect to any such
claim to the same extent as though it were a CLAIM [***]. In the event of a
conflict between the provisions of Article 15 and this Section 17.1.2, [***].

  17.1.3  
LITIGATION RELATED TO SELECTED REAGENT. If infringement of a THIRD PARTY patent
or misappropriation of THIRD PARTY know-how is alleged solely because the
composition of the SELECTED REAGENT or the method of making the same, is used in
the development, manufacture, use, offer for sale, sale, or import of a
POTENTIAL PRODUCT or COMMERCIAL PRODUCT, [***], any such action taken by such
THIRD PARTY against either PARTY or both PARTIES, including the costs and
expenses (including reasonable attorney’s fees and costs of investigation and
litigation, regardless of outcome) resulting from such defense. [***].

 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

64



--------------------------------------------------------------------------------



 



  17.2  
INFRINGEMENT BY THIRD PARTIES.

  17.2.1  
NOTICE OF INFRINGEMENT. If any VALID PATENT CLAIM is infringed by a THIRD PARTY,
or any KNOW-HOW utilized in the manufacture, use, import, offer for sale or sale
of SELECTED REAGENT or POTENTIAL PRODUCT or COMMERCIAL PRODUCT is
misappropriated by a THIRD PARTY, the PARTY first having knowledge of such
infringement or misappropriation shall promptly notify the other PARTY in
writing. The notice shall set forth the facts of such infringement or
misappropriation in reasonable detail.
    17.2.2  
PROSECUTION OF ACTIONS RELATED TO SELECTED REAGENT.

  A.  
NEKTAR AL shall have the right, but not the obligation, to carry out actions
against THIRD PARTIES arising from such THIRD PARTIES’ infringement or
misappropriation of NEKTAR AL LICENSED TECHNOLOGY covering the manufacture, use,
import, offer for sale or sale of a SELECTED REAGENT. [***].

  B.  
If NEKTAR AL fails to bring an action or proceeding within a period of [***]
after receiving written notice from BAXTER of the possibility of a claim, or
otherwise having knowledge of a claim described in Section 17.2.2(A), BAXTER
shall have the right, but not the obligation, to bring and control any such
action using counsel of its own choice, [***].

 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

65



--------------------------------------------------------------------------------



 



  C.  
AWARDS. If either PARTY brings an action for infringement or misappropriation by
a THIRD PARTY under this Section 17.2.2 any damages or other monetary awards or
payments in settlement recovered by such PARTY shall be applied first to defray
the costs and expenses incurred by both PARTIES in the action. Any remainder
shall be shared by the PARTIES as follows: [***], when the action for
infringement or misappropriation relates to a COMMERCIAL PRODUCT; and [***].

  17.2.3  
PROSECUTION OF ACTIONS RELATED TO THE FIELD.

  A.  
Except as set forth in Section 17.2.2, BAXTER shall have the primary right, but
not the obligation, to carry out actions against THIRD PARTIES arising from such
THIRD PARTIES’ infringement or misappropriation of NEKTAR AL LICENSED TECHNOLOGY
in the FIELD, including the manufacture, use, import, offer for sale or sale of
a POTENTIAL PRODUCT or COMMERCIAL PRODUCT. [***].

  B.  
If BAXTER fails to bring an action or proceeding within a period of sixty
(60) days after receiving written notice from NEKTAR AL of the possibility of a
claim, or otherwise having knowledge of a claim described in Section 17.2.3(A),
NEKTAR AL shall have the right, but not the obligation, to bring and control any
such action using counsel of its own choice, [***].

  C.  
AWARDS. If either PARTY brings an action for infringement or misappropriation by
a THIRD PARTY under this Section 17.2.3 any damages or other monetary awards or
payments in settlement recovered by such PARTY shall be applied first to defray
the costs and expenses incurred by both PARTIES in the action. Any remainder
shall be shared by the PARTIES as follows: [***].

 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

66



--------------------------------------------------------------------------------



 



18.  
[INTENTIONALLY OMITTED]
  19.  
TERM AND TERMINATION

  19.1  
EXPIRATION. The term of this AGREEMENT (the “TERM”) shall commence on the
EFFECTIVE DATE and shall continue until terminated as set forth herein. Once a
POTENTIAL PRODUCT is a COMMERCIAL PRODUCT and has been commercialized, this
AGREEMENT shall expire on a country-by-country basis upon the expiration of all
royalty obligations with respect to such COMMERCIAL PRODUCT in the applicable
country, unless earlier terminated as provided herein. Upon the expiration of
royalty obligations with respect to a COMMERCIAL PRODUCT in any applicable
country, BAXTER is hereby granted by NEKTAR AL a paid-up, exclusive,
royalty-free, perpetual, non-cancelable, license, with rights to sublicense, in
the FIELD under the NEKTAR AL LICENSED TECHNOLOGY to make, have made, use, sell,
offer for sale and import such COMMERCIAL PRODUCT in such country, [***]. The
terms and conditions of such manufacture and supply of SELECTED REAGENT shall be
negotiated in good faith by the PARTIES.

  19.2  
DISCRETIONARY TERMINATION. [***], other than pursuant to any other provision of
this AGREEMENT, [***], payable in accordance with Section 19.7.5, upon [***].

 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

67



--------------------------------------------------------------------------------



 



  19.3  
TERMINATION FOR CAUSE. Each PARTY shall have the right to terminate this
AGREEMENT by written notice to the other PARTY for a failure to comply with the
material terms of this AGREEMENT by the other PARTY, provided such failure to
comply is not corrected by the failing PARTY within: (i) [***] of written notice
of any failure to make timely payment of royalties or any other amount that is
not in dispute, when due hereunder, or (ii) [***] of receipt of written notice
of any other failure from the non-failing PARTY.

  19.4  
TERMINATION FOR INSOLVENCY. Either PARTY may terminate this AGREEMENT
immediately by written notice in the event: (i) the other PARTY voluntarily
enters into bankruptcy proceedings; (ii) the other PARTY makes an assignment for
the benefit of creditors; (iii) a petition is filed against the other party
under a bankruptcy law, a corporate reorganization law, or any other law for
relief of debtors or similar law analogous in purpose or effect, which petition
is not stayed or dismissed within [***] of filing thereof; or (iv) the other
PARTY enters into liquidation or dissolution proceedings or a receiver is
appointed with respect to any assets of the other PARTY, which appointment is
not vacated within [***] (herein a BANKRUPTCY PROCEEDING).

  19.5  
TERMINATION/[***] FOR LACK OF DILIGENCE. In the event [***]. In the event [***]
provided for herein shall continue to apply, except as otherwise set forth in
Section 19.5.2. Notwithstanding the foregoing, before [***] may provide notice
of termination of the AGREEMENT or termination of [***] shall call a special
meeting of the JOINT STEERING COMMITTEE for the sole purpose of discussing the
reasons for [***]. Such special meeting of the JOINT STEERING COMMITTEE shall be
held [***]. At any time during the period commencing on the conclusion of such
meeting up through the date that is [***].

 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

68



--------------------------------------------------------------------------------



 



  19.5.1  
An “ACCEPTABLE DELAY” shall be the failure to meet a Development Diligence
milestone event due to:

  A.  
an event of force majeure as described in Section 22.1;

  B.  
any breach by NEKTAR AL, or NEKTAR AL delay, that materially adversely affects
BAXTER’s ability to meet a relevant Development Diligence milestone event;

  C.  
a dispute or disagreement in one or more of the governance committees (JOINT
STEERING COMMITTEE, RESEARCH COMMITTEE, DEVELOPMENT AND PRODUCTION COMMITTEE)
which is [***];

  D.  
a regulatory requirement that comes into effect after the EFFECTIVE DATE;

  E.  
a development issue involving safety, toxicity, efficacy or pharmacokinetics, or
the ability to scale up to commercial manufacturing (including the inability to
obtain commercially viable yields);

  F.  
any other delay deemed to be an ACCEPTABLE DELAY by both PARTIES in writing, the
intent of which is to be inclusive of unanticipated delays outside of the
control of BAXTER; or

  G.  
[***] in accordance with the timelines set forth in the RESEARCH PLAN, [***].

 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

69



--------------------------------------------------------------------------------



 



In the event the PARTIES cannot agree whether a delay is outside the control of
BAXTER and deemed an ACCEPTABLE DELAY, (i) either PARTY may refer the matter to
the JOINT STEERING COMMITTEE for resolution, (ii) if the JOINT STEERING
COMMITTEE cannot resolve such matter within [***], then the matter shall be sent
to the PARTIES’ [***] for resolutions, (iii) if [***], then the PARTIES shall
refer the matter to a [***] and/or significant professional experience with
respect to the specific subject matter under dispute, such professional shall
make a determination within [***] of being selected by the PARTIES and such
professional’s determination shall be conclusive and binding on the PARTIES.
In the case of an ACCEPTABLE DELAY, and except as otherwise set forth in Section
19.5.1(G), the [***]. In the event [***] due to one or more of these events, the
[***].

  (i)  
[***];
    (ii)  
[***];
    (iii)  
[***];
    (iv)  
[***].

  19.5.2  
If, at the time that [***] elects to exercise its rights to terminate this
AGREEMENT [***] solely for the treatment of [***]. In such event, the following
shall occur:

  (i)  
The definition of “FIELD” in Section 1.26 shall automatically be narrowed to
consist only of [***] for use alone for the treatment of [***];

  (ii)  
The definition of “THERAPEUTIC AGENT” shall automatically be limited to [***];

  (iii)  
[***]; and

  (iv)  
All royalty and milestone provisions applicable to such POTENTIAL PRODUCTS and
COMMERCIAL PRODUCTS shall remain in effect.

 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

70



--------------------------------------------------------------------------------



 



  19.6  
TERMINATION ON CHALLENGE. [***] may terminate this AGREEMENT by giving written
notice to [***] challenging the validity of any of the [***]; provided that
[***] may not exercise such termination rights if [***] (whether under contract
or other legal theory) [***] allege in defense of such claim or action that the
COMMERCIAL PRODUCT does not infringe a VALID PATENT CLAIM.

  19.7  
EFFECT OF TERMINATION.

  19.7.1  
The provisions of Articles [***] (and in each case together with any defined
terms applicable to such provisions) shall survive expiration or termination of
this AGREEMENT for any reason whatsoever.

  19.7.2  
Notwithstanding anything in this AGREEMENT to the contrary, if this AGREEMENT is
terminated for any reason other than for cause [***]:

  A.  
[***];
    B.  
[***];
    C.  
BAXTER shall pay NEKTAR AL all earned milestone payments and accrued royalties
in accordance with the terms of this AGREEMENT;
    D.  
[***] Subject to the foregoing, if this AGREEMENT is terminated for any reason
whatsoever, any licenses and sublicenses granted under this AGREEMENT shall
automatically terminate and all licensed rights shall revert in their entirety
to the respective licensor; and
    E.  
Termination of this AGREEMENT by a PARTY shall not be an exclusive remedy and
all other remedies will be available to the terminating PARTY, in equity and at
LAW, subject to the limitations and exclusions that are provided for in this
AGREEMENT.

 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

71



--------------------------------------------------------------------------------



 



  19.7.3  
If this AGREEMENT is terminated by [***], then on the effective date of such
termination, [***], including any of the intellectual property rights therein,
including any JOINT PATENT APPLICATIONS and JOINT PATENTS covering such JOINTLY
OWNED TECHNOLOGY. As of the effective date of such termination, [***] shall have
the sole right, as between NEKTAR AL and BAXTER, to bring actions against THIRD
PARTIES arising from such THIRD PARTIES’ infringement or misappropriation of
JOINTLY OWNED TECHNOLOGY. [***].

  19.7.4  
In the event of a BANKRUPTCY PROCEEDING, NEKTAR AL hereby agrees to grant and
hereby grants to BAXTER and its AFFILIATES, and the PARTIES agree that this
AGREEMENT shall be deemed an executory contract and that BAXTER and its
AFFILIATES shall be deemed to retain, an exclusive, perpetual, non-cancelable,
license, with rights to sublicense as provided for herein, in the FIELD under
the NEKTAR AL LICENSED TECHNOLOGY to develop, make, have made, import, export,
use, sell and have sold POTENTIAL PRODUCTS and COMMERCIAL PRODUCT(S) in the
FIELD; provided that BAXTER shall continue to fulfill its MILESTONES and royalty
payment obligations under this AGREEMENT. BAXTER agrees to pay NEKTAR AL, or any
trustee, in such BANKRUPTCY PROCEEDING a royalty for such a license equivalent
to the license royalty provision provided in this AGREEMENT. In addition to the
surviving Sections in Section 19.7.1, Sections 9.2, 9.3, 9.5 and 9.6 shall
survive termination or expiration of this Agreement.

 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

72



--------------------------------------------------------------------------------



 



  19.7.5  
TERMINATION FEE. If this AGREEMENT is terminated by BAXTER under Section 19.2,
BAXTER shall pay to NEKTAR AL a termination fee (“TERMINATION FEE”) within [***]
after the effective date of such termination as follows: (i) if such termination
occurs prior to the payment to NEKTAR AL of all of the [***], then the
TERMINATION FEE shall be equal to [***], (ii) if such termination occurs after
payment to NEKTAR AL of all of the [***], then the TERMINATION FEE shall be
[***]; (iii) if such termination occurs after the successful completion of the
[***], then the TERMINATION FEE shall be [***]; and (iv) if such termination
occurs after the successful completion of the [***], then the TERMINATION FEE
shall be [***]. In addition to the foregoing and, if applicable, if a COMMERCIAL
PRODUCT is not launched within [***] after the date on which [***].
Notwithstanding the foregoing, if BAXTER terminates the AGREEMENT under
Section 19.2 due to a COMMERCIAL FAILURE, the TERMINATION FEE [***]. “COMMERCIAL
FAILURE” means:

  (i)  
[***];
    (ii)  
[***];
    (iii)  
[***];
    (iv)  
[***];
    (v)  
[***];
    (vi)  
[***].

For clarity, if this AGREEMENT is terminated by BAXTER in connection with a
COMMERCIAL FAILURE, there shall be [***].
 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

73



--------------------------------------------------------------------------------



 



20.  
ASSIGNMENT
     
Unless otherwise expressly permitted hereunder, neither PARTY may assign any of
its rights or delegate any of its duties under this AGREEMENT without the prior
written consent of the other PARTY, except that either PARTY may assign any or
all of its rights and/or responsibilities hereunder without the other PARTY’S
consent as part of: (i) the sale of all or substantially all of the assets or
the entire business to which this AGREEMENT relates, (ii) a merger,
consolidation, reorganization or other combination with or into another person
or entity; or (iii) the transfer or assignment to an AFFILIATE, in each case,
pursuant to which the surviving entity or assignee assumes the assigning or
merging PARTY’S obligations hereunder. Any assignment made in violation of this
Article 20 shall be null and void.
  21.  
NOTICES
     
Wherever notice is required or permitted hereunder, it shall be by personal
delivery, first class mail, overnight delivery service, or sent by facsimile
transmission, with electronic confirmation, properly directed to the PARTY at
its address and contact information listed below. Said address and contact
information may be changed from time to time by similar written notice.

If to BAXTER, addressed to:
Baxter Healthcare Corporation One
Baxter Parkway
Deerfield, Illinois 60015
Attention: [***]
Telephone: [***]
Facsimile: [***]
 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

74



--------------------------------------------------------------------------------



 



Baxter Healthcare SA
CH-8304 Wallisellen
Zurich, Switzerland
Attention: [***]
Telephone: [***]
Facsimile: [***]
With copies to:
Baxter Healthcare Corporation
One Baxter Parkway
Deerfield Illinois 60015
Attention: [***]
Telephone: [***]
Facsimile: [***]
Baxter Healthcare SA
CH-8304 Wallisellen
Zurich, Switzerland
Attention: [***]
Telephone: [***]
Facsimile: [***]
If to NEKTAR AL, addressed to:
NEKTAR Therapeutics AL, Corporation
1112 Church Street
Huntsville, AL 35801
Attention: [***]
Facsimile: [***]
With a copy to: [***]
Nektar Therapeutics
150 Industrial Road
San Carlos, CA 94070-6256
Attention: [***]
Facsimile: [***]
 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

75



--------------------------------------------------------------------------------



 



22.  
MISCELLANEOUS

  22.1  
FORCE MAJEURE. Except for each PARTY’s confidentiality and indemnity
obligations, the obligations of either PARTY under this AGREEMENT shall be
excused during each period of delay caused by matters such as acts of God,
strikes, supplier delays, failure of utilities or common carriers, shortages of
raw materials, government orders, sufferance of or voluntary compliance with
acts of government or governmental regulation, or acts of war or terrorism,
which are reasonably beyond the control of the PARTY obligated to perform. Force
majeure shall not include a lack of funds, bankruptcy or other financial cause
or disadvantage, and force majeure shall not excuse or delay any PARTY’S payment
obligations under this AGREEMENT. Nothing contained in this AGREEMENT shall
affect either PARTY’s ability or discretion regarding any strike or other
employee dispute or disturbance and all such strikes, disputes or disturbances
shall be deemed to be beyond the control of such PARTY. A condition of force
majeure shall be deemed to continue only so long as the affected PARTY shall be
taking all reasonable actions necessary to overcome such condition. If either
PARTY shall be affected by a condition of force majeure, such PARTY shall give
the other PARTY prompt notice thereof, which notice shall contain the affected
PARTY’S estimate of the duration of such condition and a description of the
steps being taken or proposed to be taken to overcome such condition of force
majeure. Any delay occasioned by any such cause shall not constitute a default,
breach or failure under this AGREEMENT, and the obligations of the PARTIES shall
be suspended during the period of delay so occasioned. During any period of
force majeure, the PARTY that is not directly affected by such condition of
force majeure may take any reasonable action necessary to mitigate the effects
of such condition of force majeure.

 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

76



--------------------------------------------------------------------------------



 



  22.2  
SEVERABILITY. All the terms and provisions of this AGREEMENT are distinct and
severable, and if any term or provision is held unenforceable, illegal or void
in whole or in part by any court, regulatory authority or other competent
authority it shall to that extent be deemed not to form part of this AGREEMENT,
and the enforceability, legality and validity of the remainder of this AGREEMENT
shall not be affected thereby.

  22.3  
VARIATION. This AGREEMENT may not be amended, varied or modified in any manner
except by an instrument in writing signed by a duly authorized officer or
representative of each PARTY hereto.

  22.4  
FORBEARANCE AND WAIVER. No waiver by a PARTY in respect of any breach shall
operate as a waiver in respect of any subsequent breach. No forbearance, failure
or delay by a PARTY in exercising any right or remedy shall operate as a waiver
thereof, nor shall any single or partial forbearance, exercise or waiver of any
right or remedy prejudice its further exercise of any right or remedy under this
AGREEMENT or at LAW.

  22.5  
COUNTERPARTS; FACSIMILE. This AGREEMENT may be executed in more than one
counterpart, each of which constitutes an original and all of which together
shall constitute one enforceable agreement. For purposes of this AGREEMENT and
any other document required to be delivered pursuant to this AGREEMENT,
facsimiles of signatures shall be deemed to be original signatures. In addition,
if any of the PARTIES sign facsimile copies of this AGREEMENT, such copies shall
be deemed originals.

 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

77



--------------------------------------------------------------------------------



 



  22.6  
NO PARTNERSHIP. The relationship of the PARTIES is that of independent
contractors and this AGREEMENT shall not operate so as to create a partnership
or joint venture of any kind between the PARTIES.

  22.7  
CONSTRUCTION. The PARTIES have participated jointly in the negotiation and
drafting of this AGREEMENT. In the event that an ambiguity or question of intent
or interpretation arises, this AGREEMENT shall be construed as if drafted
jointly by the PARTIES and no presumption or burden of proof shall arise
favoring or disfavoring any PARTY by virtue of the authorship of any of the
provisions of this AGREEMENT. Except where the context otherwise requires, where
used, the singular shall include the plural, the plural the singular, the use of
any gender shall be applicable to all genders and the word “or” is used in the
inclusive sense (and/or). The captions of this AGREEMENT are for convenience of
reference only and in no way define, describe, extend or limit the scope or
intent of this AGREEMENT or the intent of any provision contained in this
AGREEMENT. The term “includes” and “including” as used herein means including,
but not limited to.

  22.8  
ENTIRE AGREEMENT. This AGREEMENT and the Schedules and Exhibit attached hereto
constitute the entire understanding between the PARTIES and supersedes any prior
or contemporaneous written or oral understanding, negotiations or agreements
between and among them respecting the subject matter hereof. This AGREEMENT may
not be modified or amended other than by a writing signed by both PARTIES’ duly
authorized officers. This AGREEMENT shall be binding upon, and inure to the
benefit of, the PARTIES and their respective successors and assigns.

 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

78



--------------------------------------------------------------------------------



 



  22.9  
GOVERNING LAW. This AGREEMENT shall be governed by and construed in accordance
with the LAWS of the State of California without regard to its or any other
jurisdiction’s choice of law rules. Any disputes under this AGREEMENT shall be
brought in the state or federal courts located in California. The PARTIES submit
to the personal jurisdiction of such courts for any such action, agree that such
courts provide a convenient forum for any such action, and waive any objections
or challenges to venue with respect to such courts.

  22.10  
PUBLICITY. Neither PARTY shall make any public announcement concerning this
AGREEMENT without the prior written consent of the other PARTY, unless counsel
to such PARTY advises that such announcement or statement may be required by LAW
(including applicable stock exchange rule). In the case of an announcement
required by LAW, the other PARTY shall be advised in advance and both PARTIES
shall use good faith efforts to cause a mutually agreeable announcement to be
issued in a timely basis. Notwithstanding the foregoing, NEKTAR AL and BAXTER
shall prepare and issue a joint press release acceptable to both PARTIES
announcing the relationship created under this AGREEMENT.

[Signature Page Follows.]
 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

79



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the PARTIES hereto have caused their authorized
representatives to execute this AGREEMENT by signing below:

     
Signed:
   
For and on behalf of:
  For and on behalf of:
NEKTAR Therapeutics AL, Corporation
  Baxter Healthcare Corporation
 
   
Signature [***]
  Signature [***]
Name: [***]
  Name: [***]
Title: [***]
  Title: [***]
 
   
For and on behalf of:
   
Baxter Healthcare SA
   
 
   
Signature [***]
   
Name: [***]
   
Title: [***]
 

 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

80



--------------------------------------------------------------------------------



 



AMENDMENT NO. 1 TO EXCLUSIVE RESEARCH, DEVELOPMENT, LICENSE
AND MANUFACTURING AND SUPPLY AGREEMENT
This Amendment No. 1 to Exclusive Research, Development, License and
Manufacturing and Supply Agreement (the “Amendment”) is made and entered into
effective as of October 19, 2005 (the “Effective Date of the Amendment”), by and
between Nektar Therapeutics AL, Corporation, (“Nektar”) and Baxter Healthcare SA
and Baxter Healthcare Corporation (collectively, “Baxter”). Nektar and Baxter
may be referred to herein as a “Party” or, collectively, as “Parties.”
RECITALS
WHEREAS, Nektar and Baxter are parties to an Exclusive Research, Development,
License and Manufacturing and Supply Agreement dated September 26, 2005 (the
“Agreement”); and
WHEREAS, the Parties desire to amend the Agreement;
NOW, THEREFORE, the Parties agree as follows:
Amendment of the Agreement
The Parties hereby agree to amend the Agreement as of the Effective Date of the
Amendment as provided below. Capitalized terms used in this Amendment that are
not otherwise defined herein shall have the meanings provided in the Agreement.
1. The first sentence of Section 3.1 of the Agreement is hereby amended and
restated in its entirety to read as follows: “To facilitate communication
between the PARTIES, implement the RESEARCH PLAN and oversee development of
POTENTIAL PRODUCTS and COMMERCIAL PRODUCTS (all during the TERM), the PARTIES
shall appoint a JOINT STEERING COMMITTEE consisting of [***] representatives
from each of NEKTAR AL and BAXTER. The initial representatives are:
BAXTER: [***]
NEKTAR AL: [***]
and the initial meeting of the JOINT STEERING COMMITTEE shall take place no
later than [***] after the EFFECTIVE DATE.”
 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

1



--------------------------------------------------------------------------------



 



2. For clarification purposes only, [***] to the Agreement is hereby amended by
the addition of the following language to the introductory paragraph thereof:
“[***] defined below as [***] shall be a [***], as provided for in the [***] of
this Agreement.”
2. Miscellaneous

  a.  
Full Force and Effect. Except as expressly amended by this Amendment, the
Agreement shall remain unchanged and continue in full force and effect as
provided therein.

  b.  
Entire Agreement of the Parties. This Amendment and the Agreement constitute the
complete final and exclusive understanding and agreement of the Parties with
respect to the subject matter of the Agreement, and supersede any and all prior
or contemporaneous negotiations, correspondence, understandings and agreements,
whether oral or written, between the Parties respecting the subject matter of
the Agreement.

  c.  
Counterparts. This Amendment may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

IN WITNESS WHEREOF, the Parties hereto have executed this Amendment in duplicate
originals by their authorized officers as of the Effective Date of the
Amendment.
ACCEPTED AND AGREED,

     
NEKTAR THERAPEUTICS AL, CORPORATION
  BAXTER HEALTHCARE CORPORATION
 
   
By: [***]
  By: [***]
 
   
Name: [***]
  Name: [***]
 
   
Title: [***]
  Title: [***]
 
   
BAXTER HEALTHCARE SA
   
 
   
By: [***]
   
 
   
Name: [***]
   
 
   
Title: [***]
   

 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

2



--------------------------------------------------------------------------------



 



AMENDMENT NO. 2 TO EXCLUSIVE RESEARCH, DEVELOPMENT, LICENSE
AND MANUFACTURING AND SUPPLY AGREEMENT
This Amendment No. 2 to Exclusive Research, Development, License and
Manufacturing and Supply Agreement (the “Amendment”) is made and entered into
effective as of December 14, 2005 (the “Effective Date of the Amendment”), by
and between Nektar Therapeutics AL, Corp., an Alabama corporation (“NEKTAR”) and
Baxter Healthcare SA and Baxter Healthcare Corp., (collectively, “BAXTER”).
NEKTAR and BAXTER may be referred to herein as a “Party” or, collectively, as
“Parties.”
RECITALS
WHEREAS, NEKTAR and BAXTER are parties to an Exclusive Research, Development,
License and Manufacturing and Supply Agreement dated September 26, 2005, as
amended (the “Agreement”); and
WHEREAS, the Parties desire to further amend the Agreement;
NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of which is hereby acknowledged, the Parties agree as follows:
Amendment of the Agreement
The Parties hereby agree to amend the Agreement as of the Effective Date of the
Amendment as provided below. Capitalized terms used in this Amendment that are
not otherwise defined herein shall have the meanings provided in the Agreement.

1.  
A new Section 2.8 is hereby added to the Agreement as follows:

“The PARTIES have agreed to amend the RESEARCH PLAN attached to the Agreement as
Schedule 1, [***] (the “Amended Research Plan”). As more fully described in the
Amended Research Plan, the RESEARCH COMMITTEE is expanding the RESEARCH PLAN
[***]. [***] have been approved [***] and will provide [***] without affecting
the RESEARCH PLAN that has already been agreed to by the Parties and attached to
the Agreement as Schedule 1, [***], as set forth hereinbelow, solely for the
purpose [***] shall, for purposes of this Amendment, be referred to as the
[***].
Prior to initiating the [***], BAXTER will evaluate the [***]. As already
provided for in the RESEARCH PLAN that has already been agreed to by the Parties
and attached to the Agreement as Schedule 1, [***], will also proceed with
[***]. If agreed by the RESEARCH COMMITTEE, [***].
 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

 3 



--------------------------------------------------------------------------------



 



Pursuant to the Amended Research Plan, (i) NEKTAR has agreed to and shall [***];
(ii) BAXTER shall use such [***] for the sole purpose of making a [***]; and
(iii) BAXTER shall use such [***] for the sole purpose of conducting [***] as
provided for in the Amended Research Plan. In view of the foregoing, it is
further agreed that:

  (a)  
[***] under the Agreement;
    (b)  
[***] of the Agreement; and
    (c)  
[***] as of the EFFECTIVE DATE of the Agreement.

In addition to the foregoing, it is understood and agreed that [***] as provided
for in the Amended Research Plan.
BAXTER further agrees to disclose in writing to NEKTAR all INVENTIONS arising
from its activities under the Amended Research Plan (including those activities
relating to manufacture and/or use of the [***]) as required by and pursuant to
Section 16.2 of the Agreement. Moreover, through the RESEARCH COMMITTEE, BAXTER
shall share with NEKTAR data relating to such activities under the Amended
Research Plan as required by and pursuant to Section 3.2 of the Agreement.
It is understood and agreed that other than as specifically provided for in the
Agreement, and herein and in the Amended Research Plan, [***], and carried out
under and in accordance with the RESEARCH PLAN and the Agreement.
Notwithstanding anything herein to the contrary, [***] pursuant to the
Agreement.

2.  
Miscellaneous

  a.  
Full Force and Effect. Except as expressly amended by this Amendment, the
Agreement shall remain unchanged and continue in full force and effect as
provided therein.

  b.  
Entire Agreement of the Parties. This Amendment and the Agreement constitute the
complete final and exclusive understanding and agreement of the Parties with
respect to the subject matter of the Agreement, and supersede any and all prior
or contemporaneous negotiations, correspondence, understandings and agreements,
whether oral or written, between the Parties respecting the subject matter of
the Agreement.

  c.  
Counterparts. This Amendment may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

 4 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Amendment in duplicate
originals by their authorized officers as of the Effective Date of the
Amendment.
ACCEPTED AND AGREED,
NEKTAR THERAPEUTICS, AL
By: [***]
Name: [***]
Title: [***]
BAXTER HEALTHCARE CORPORATION
By: [***]
Name: [***]
Title: [***]
BAXTER HEALTHCARE SA
By: [***]
Name: [***]
Title: [***]
By: [***]
Name: [***]
Title: [***]
 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

 5 



--------------------------------------------------------------------------------



 



AMENDMENT NO. 3 TO EXCLUSIVE RESEARCH, DEVELOPMENT,
LICENSE AND MANUFACTURING AND SUPPLY AGREEMENT
This Amendment No. 3 to Exclusive Research, Development, License and
Manufacturing and Supply Agreement (the “Amendment”) is made and entered into
effective as of December 17, 2007 (the “Effective Date of the Amendment”), by
and between Nektar Therapeutics AL, Corp., an Alabama corporation (“Nektar AL”)
and Baxter Healthcare SA and Baxter Healthcare Corp., (collectively, “Baxter”).
NEKTAR and BAXTER may be referred to herein as a “Party” or, collectively, as
“Parties.”
RECITALS
WHEREAS, NEKTAR AL and BAXTER are parties to an Exclusive Research, Development,
License and Manufacturing and Supply Agreement dated September 26, 2005, as
amended (the “Agreement”); and
WHEREAS, the Parties desire to further amend the Agreement;
NOW, THEREFORE, in consideration of the foregoing and the covenants and promises
contained in this Amendment and in accordance with and subject to the terms and
conditions specified below the Parties agree as follows:
Amendment of the Agreement
The Parties hereby agree to amend the Agreement as of the Effective Date of the
Amendment as provided below. Capitalized terms used in this Amendment that are
not otherwise defined herein shall have the meanings provided in the Agreement.
Any references to [***] up to but not including the sentence that begins with
the words “[***], shall (as applicable) include the [***].
 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

 6 



--------------------------------------------------------------------------------



 



All references to ‘the Agreement’ contained in any Section or subsection of the
Agreement shall mean ‘the Agreement (as amended)’.
Section 1.26 is hereby deleted in its entirety and replaced by the following:
““FIELD” means [***], either for use alone for the treatment of [***], in the
treatment of [***]; PEGYLATED FACTOR VIII for the treatment of Hemophilia A;
[***] for the treatment of [***] and/or [***]; and/or PEGYLATED FACTOR IX for
the treatment of Hemophilia B.”
Section 1.46 is hereby deleted in its entirety and replaced by the following:
““NEKTAR AL KNOW-HOW” means all [***].”
Section 1.54 is hereby deleted in its entirety and replaced by the following:
“NON-DISCLOSURE AGREEMENTS” means that agreement entered into between the
PARTIES on [***], providing for confidential treatment of the PARTIES’
information, and those agreements entered into between the PARTIES on [***],
providing for confidential treatment of the PARTES’ information.”
Section 1.62 is hereby deleted in its entirety and replaced by the following:
“POTENTIAL PRODUCT” means [***] FACTOR VIII or FACTOR IX, [***] FACTOR VIII or
FACTOR IX, [***].”
A new Section 1.68.A. is hereby added as follows:
“PEG-FIX RESEARCH PLAN” means the PARTIES’ respective activities and
responsibilities as set forth in the research plan attached hereto as
Schedule I-A, as amended and revised by the RESEARCH COMMITTEE from time to
time”.
The first sentence of Section 1.70 is hereby amended as follows:
“ROYALTY RATE” for COMMERCIAL PRODUCTS [***] means the following:
(i) [***] of all COMMERCIAL PRODUCTS sold in the TERRITORY in a calendar year;
(ii) [***] of all COMMERCIAL PRODUCTS sold in the TERRITORY in such calendar
year; and
(iii) [***] of all COMMERCIAL PRODUCTS sold in the TERRITORY in such calendar
year [***].”
 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

 7 



--------------------------------------------------------------------------------



 



Section 1.80 is hereby deleted in its entirety and replaced by the following:
“THERAPEUTIC AGENT” means [***],FACTOR VIII OR FACTOR IX [***].”
Section 1.82 is hereby deleted in its entirety and replaced by the following:
“VALID PATENT CLAIM” means [***].”
A new Section 1.84 is hereby added as follows:
““FACTOR IX” means a compound that is a Factor IX [***].”
A new Section 1.85 is hereby added as follows:
“ROYALTY RATE” for COMMERCIAL PRODUCTS [***], means the following:
(i) [***] of the [***] of all COMMERCIAL PRODUCTS sold in the TERRITORY in such
calendar year;
(ii) [***] of the [***] of all COMMERCIAL PRODUCTS sold in the TERRITORY in such
calendar year; and
(iii) [***] of all COMMERCIAL PRODUCTS sold in the TERRITORY in such calendar
year [***].”
Section 2.1 is hereby deleted in its entirety and replaced by the following:
“OVERVIEW. The PARTIES’ research and development responsibilities are set forth
in the RESEARCH PLAN and/or the PEG-FIX RESEARCH PLAN (as applicable) each of
which shall be an evolving document that is updated and revised from time to
time in writing by the RESEARCH COMMITTEE.
 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

 8 



--------------------------------------------------------------------------------



 



As decided by the RESEARCH COMMITTEE provided for in Section 3.2, and provided
that [***] (with respect to the PEG-FIX RESEARCH PLAN) each in a timely manner
in accordance with the time frames set forth in the RESEARCH PLAN or the PEG-FIX
RESEARCH PLAN (as applicable) as provided for herein, NEKTAR AL shall, in a
timely manner in accordance with the time frames set forth in the RESEARCH PLAN
or the PEG-FIX RESEARCH PLAN (as applicable), [***]. BAXTER shall, in a timely
manner in accordance with the time frames set forth in the RESEARCH PLAN and the
PEG-FIX RESEARCH PLAN (as applicable), provide NEKTAR AL with [***].
NEKTAR AL shall use commercially reasonable efforts to collaborate and cooperate
with BAXTER in researching and developing CONJUGATES and REAGENTS (including
SELECTED REAGENTS) to be utilized in developing POTENTIAL PRODUCTS pursuant to
the RESEARCH PLAN and the PEG-FIX RESEARCH PLAN, as each may be amended from
time to time. Initially, [***]. After the RESEARCH COMMITTEE selects one or more
CONJUGATES to develop into POTENTIAL PRODUCTS, the REAGENT that is used to make
each such CONJUGATE shall be deemed a SELECTED REAGENT hereunder, and [***], as
set forth in [***] below.
BAXTER is responsible for the development of POTENTIAL PRODUCTS after receipt of
the CONJUGATES and SELECTED REAGENTS, in accordance with the RESEARCH PLAN
and/or the PEG-FIX RESEARCH PLAN (as applicable), and [***].
For clarity, [***]. During such clinical trials, or in the event of the
cancellation or failure of any such clinical trials, [***].”
A new Section 2.2.1 is hereby added as follows:
“NEKTAR AL PAYMENTS. For clarity, Section 2.2 shall apply only with respect to
NEKTAR AL’S activities in relation to [***] PEGYLATED FACTOR VIII [***] and this
Section 2.2.1 shall apply only with respect to NEKTAR AL’S activities in
relation to PEGYLATED FACTOR IX. Accordingly, in addition to the MILESTONES and
royalties to be paid by BAXTER to NEKTAR AL under the AGREEMENT, BAXTER shall
reimburse NEKTAR AL for those activities directly incurred and solely associated
with the research, development and/or manufacture of CONJUGATES and REAGENTS
(including SELECTED REAGENTS) for PEGYLATED FACTOR IX at the applicable FTE rate
as described in the immediately following paragraph.
The applicable FTE rate (which includes time, standard supplies and material)
shall be charged and invoiced at [***] for each FTE per year (“PEG-FIX FTE
RATE”), subject to the following increases: the PEG-FIX FTE RATE shall be
adjusted each calendar year commencing with calendar year 2009 to reflect any
year-to-year increase in the Consumer Price Index (CPI) (based on a cumulative
index of CPI numbers starting on the Effective Date of the Amendment to the date
of the calculation of such PEG-FIX FTE RATE). Moreover, for purposes of work
performed by NEKTAR AL in relation to PEGYLATED FACTOR IX, one (1) FTE will
equal [***].
 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

 9 



--------------------------------------------------------------------------------



 



In addition to the foregoing, BAXTER shall reimburse NEKTAR AL for additional
materials purchased by NEKTAR AL to perform its activities under the PEG-FIX
RESEARCH PLAN, [***], which materials shall be equipment purchased by NEKTAR AL
that is required for the performance of its activities under the PEG-FIX
RESEARCH PLAN. The cost of such materials shall not exceed [***]. BAXTER shall
respond to such a request by NEKTAR AL promptly, and in no event later than
[***] after its receipt of such request.
NEKTAR AL shall invoice FTE costs (which includes time at the PEG-FIX FTE RATE,
standard supplies and material) and costs of additional materials to BAXTER
[***], which BAXTER may audit, pursuant to Section 10.2 of the AGREEMENT. For
clarity, BAXTER shall pay for [***], which shall be calculated by multiplying
(i) [***] pursuant to this Amendment by (ii) the quotient of (a) the PEG-FIX FTE
RATE divided by (b) [***]. BAXTER shall pay the amounts set forth in each such
invoice within [***] after the date thereof.
For clarity, BAXTER shall pay NEKTAR AL as provided for under this Section 2.2.1
for so long as NEKTAR AL is performing activities under the PEG-FIX RESEARCH
PLAN; provided, however, that on a POTENTIAL PRODUCT-by-POTENTIAL PRODUCT basis,
such [***], at which point the [***] and, thereafter, the [***] used in such
POTENTIAL PRODUCT [***] of the AGREEMENT and the SUPPLY AGREEMENT.
For the avoidance of doubt, the PARTIES acknowledge that the [***] that is
required to be paid by BAXTER to NEKTAR AL within [***], as set forth on
Schedule II-A, is an [***] by BAXTER of the FTE costs (which includes time at
the PEG-FIX FTE RATE, standard supplies and material) to be paid by BAXTER
pursuant to this Section 2.2.1. Notwithstanding the foregoing, NEKTAR AL shall
provide an invoice to BAXTER as required above which invoice shall set forth a
calculation of the FTE costs totaling [***] and a corresponding credit for the
[***]; provided, however, that such calculation shall only include a total
[***].”
The first sentence of Section 2.4.2 is hereby deleted in its entirety and shall
be replaced by the following:
“Any samples of [***] (collectively, the “BAXTER MATERIALS”) are owned
exclusively by BAXTER and provided solely for the development of CONJUGATES and
REAGENTS to extend the half-life of a particular THERAPEUTIC AGENT in
conjunction with the RESEARCH PLAN or the PEG-FIX RESEARCH PLAN (as applicable),
and for no other purpose.”
 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

 10 



--------------------------------------------------------------------------------



 



A new Section 2.6.1 is hereby added as follows:
“SELECTION OF PEGYLATED FACTOR IX POTENTIAL PRODUCTS AND [***]. The RESEARCH
COMMITTEE shall select PEGYLATED FACTOR IX POTENTIAL PRODUCT(S) from the
CONJUGATES and SELECTED REAGENTS provided by NEKTAR AL under the PEG-FIX
RESEARCH PLAN and, [***].”
The first paragraph of Section 3.2 is hereby deleted in its entirety and
replaced by the following:
“RESEARCH COMMITTEE. The RESEARCH COMMITTEE shall be comprised of appropriate
representatives of both PARTIES, initially consisting of [***] representatives
from each of NEKTAR AL and BAXTER. Each PARTY shall appoint a RESEARCH PLAN team
leader (and other key contacts, as necessary) to serve as principal RESEARCH
COMMITTEE liaisons for the PARTIES. Employees of each PARTY who are not on the
RESEARCH COMMITTEE may attend meetings of the RESEARCH COMMITTEE, as required to
further the research and development of POTENTIAL PRODUCTS and COMMERCIAL
PRODUCTS. The initial team leader and PARTY representatives are:
BAXTER: (1) [***]
NEKTAR AL: (1) [***].”
A new Section 3.6 is hereby added as follows:
“3.6.1 [***].
3.6.2 Disbanding of Committees. [***], the PARTIES shall have the right to
disband any committee upon mutual agreement. Additionally, to the extent the
applicable committee is not disbanded, such committees shall be automatically
disbanded, as applicable, as set forth below:
(i) The JOINT STEERING COMMITTEE shall be automatically disbanded upon [***].
(ii) The DEVELOPMENT AND PRODUCTION COMMITTEE shall be automatically disbanded
when [***].
(iii) The RESEARCH COMMITTEE shall be automatically disbanded upon [***].
 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

 11 



--------------------------------------------------------------------------------



 



3.6.3 Decision Making After [***] or Disbanding of Committees. If [***], or if a
committee is disbanded pursuant to Section 3.6.2, then after such [***]
disbanding, the following shall apply to decisions formerly within the
jurisdiction of the committee(s) [***] or that has been disbanded:
(a) Decisions formerly within the jurisdiction of the JOINT STEERING COMMITTEE
shall be submitted for resolution by senior officers of each PARTY, subject to
the decision making processes and principles set forth in Section 3.1 applied to
decisions to be made by such senior officers rather than to decisions to be made
by the JOINT STEERING COMMITTEE.
(b) Decisions formerly within the jurisdiction of the DEVELOPMENT AND PRODUCTION
COMMITTEE shall be submitted for resolution by the JOINT STEERING COMMITTEE, if
it then exists, or otherwise by senior officers appointed by each PARTY as
described in Section 3.6.3(a).
(c) Decisions formerly within the jurisdiction of the RESEARCH COMMITTEE shall
be submitted for resolution by the JOINT STEERING COMMITTEE, if it then exists,
or otherwise by senior officers appointed by each PARTY as described in
Section 3.6.3(a).
Notwithstanding the amendments to the decision making structure as set forth in
this Section 3.6.3, with respect to all decisions that would have been within
the jurisdiction of the Research Committee BAXTER shall retain the deciding vote
pursuant to Section 3.2 of the Agreement.”
Section 4.2 is hereby amended by deleting the first paragraph through subsection
(iii) and replacing it with the following:
“TERMS OF SUBLICENSE. The terms of each sublicense under the license granted to
BAXTER in Section 4.1 of this AGREEMENT shall provide that any sublicense shall
be subject to and consistent with the terms and conditions of this AGREEMENT;
provided, however, that:
(i) all royalties or other amounts due to NEKTAR AL with respect to such
SUBLICENSEE’S development and/or commercialization of POTENTIAL PRODUCTS or
COMMERCIAL PRODUCTS shall be collected by BAXTER and transmitted to NEKTAR AL in
accordance with the payment terms set forth in Article 9.
 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

 12 



--------------------------------------------------------------------------------



 



(ii) BAXTER’S grant of any sublicense shall not relieve BAXTER from any of its
obligations under this AGREEMENT; and
(iii) BAXTER shall remain jointly and severally liable for any breach of a
sublicense by a SUBLICENSEE.”
Section 4.3 is hereby amended by deleting subsection (iii) of the first
paragraph and deleting the second and third full paragraphs.
A new Section 7.2.1 is hereby added as follows:
“For clarity, Section 7.2 shall apply with respect to the activities of BAXTER,
its AFFILIATES or SUBLICENSEES in relation to the development, manufacture or
commercialization of POTENTIAL PRODUCTS and/or COMMERCIAL PRODUCTS utilizing
(directly or indirectly) [***]. For good and valuable consideration (the receipt
and sufficiency of which is hereby acknowledged by BAXTER), with respect to the
activities of BAXTER, its AFFILIATES and SUBLICENSEES in relation to the
development, manufacture or commercialization of [***], BAXTER agrees to partner
exclusively with NEKTAR AL in the FIELD. Specifically, during the TERM, [***]
other than as provided for in this Amendment or [***], anywhere in the
TERRITORY. [***].
Nothing set forth in this Section 7.2.1 shall prohibit BAXTER from owning not in
excess of 5% in the aggregate of any class of capital stock of any corporation
if such stock is publicly traded and listed on any national or regional stock
exchange or on the NASDAQ national market system or the NASDAQ Small Cap Market.
In the event that the provisions of Sections 7.1, 7.2 or 7.2.1 should ever be
deemed to exceed the limitation provided by applicable law, then the PARTIES
agree that such provisions shall be reformed to set forth the maximum
limitations permitted.”
Section 8.6.1 is hereby amended as follows:
“From the date of selection of a SELECTED REAGENT until the earlier of the date
of commencement of a PIVOTAL TRIAL or the date on which the PARTIES enter into
the SUPPLY AGREEMENT for such SELECTED REAGENT, BAXTER shall pay NEKTAR AL its
MANUFACTURING COST [***] for each SELECTED REAGENT supplied to BAXTER [***]
(“PURCHASE PRICE”). BAXTER shall be entitled to audit such MANUFACTURING COST
pursuant to Section 10.2.”
 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

 13 



--------------------------------------------------------------------------------



 



The first paragraph of Section 9.1 (up to but excluding subsection (i)) is
hereby deleted in its entirety and is replaced with the following:
“BAXTER shall pay to NEKTAR AL MILESTONES in accordance with and pursuant to the
events described in Schedule II (with respect to POTENTIAL PRODUCT and/or
COMMERCIAL PRODUCT ([***]) and in Schedule II-A (with respect to [***], each as
the case may be. Each such applicable MILESTONE shall be payable at the time the
corresponding event occurs, and due within [***] of the event triggering such
MILESTONE. Except as set forth in the last paragraph of Section 2.2.1, MILESTONE
payments shall not be advance payments against any royalties or other payments
due and payable hereunder, but shall be in addition to any royalty or other
payments due under the AGREEMENT and this Amendment. In the event BAXTER [***].”
A new Section 9.1.5 is hereby added as follows:
“[***] MILESTONES FOR THE DEVELOPMENT AND COMMERCIALIZATION OF ONE COMMERCIAL
PRODUCT FOR THE TREATMENT OF HEMOPHILIA B. The MILESTONES that are provided for
under Schedule II-A shall apply with respect to the first POTENTIAL PRODUCT
being developed for Hemophilia B using FACTOR IX as the THERAPEUTIC AGENT that
achieves each such MILESTONE, and the first COMMERCIAL PRODUCT receiving
MARKETING AUTHORIZATION having a label indication for the treatment of
Hemophilia B using FACTOR IX as the THERAPEUTIC AGENT. Such POTENTIAL PRODUCT
and COMMERCIAL PRODUCT for the treatment of Hemophilia B using FACTOR IX as the
THERAPEUTIC AGENT may be the same, but in the event they are not, [***]. For
clarity, additional milestone payments may be payable by BAXTER in accordance
with the provisions of Section 9.1.6.
For clarity, BAXTER or its AFFILIATE or SUBLICENSEE, at BAXTER’S discretion,
shall be [***].
NEKTAR AL shall not be entitled to additional MILESTONES for additional label
claims that are obtained by BAXTER or its AFFILIATE or SUBLICENSEE for
then-existing COMMERCIAL PRODUCTS for the treatment of Hemophilia B using FACTOR
IX as the THERAPEUTIC AGENT. [***].
For the avoidance of doubt, NEKTAR AL shall not be entitled to the payment of
any MILESTONES with respect to any POTENTIAL PRODUCT or COMMERCIAL PRODUCT
developed for [***] as the THERAPEUTIC AGENT, unless those milestones to be
negotiated under Section 9.1.2 have not yet been paid when the MILESTONE events
occur with [***]”.
 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

 14 



--------------------------------------------------------------------------------



 



A new Section 9.1.6 is hereby added as follows:
“ADDITIONAL MILESTONES FOR THE COMMERCIALIZATION OF MORE THAN ONE COMMERCIAL
PRODUCT FOR THE TREATMENT OF HEMOPHILIA B. After the receipt of MARKETING
AUTHORIZATION for the first FACTOR IX COMMERCIAL PRODUCT for the treatment of
Hemophilia B (using FACTOR IX as the THERAPEUTIC AGENT), NEKTAR AL shall be
entitled to receive milestone payments in addition to the MILESTONES provided
for in Schedule II-A, for each additional POTENTIAL PRODUCT with a label
indication for the treatment of Hemophilia B using FACTOR IX as the THERAPEUTIC
AGENT, for which BAXTER or its AFFILIATE or SUBLICENSEE receives a new MARKETING
AUTHORIZATION in the United States and/or European Union. With respect to any
additional POTENTIAL PRODUCTS that are FACTOR IX half-life extension products,
additional milestone payments shall be made upon the successful completion of a
PIVOTAL TRIAL in adults for each such additional POTENTIAL PRODUCT and for each
MARKETING AUTHORIZATION received in the United States and/or European Union for
each such additional POTENTIAL PRODUCT. [***] for each such additional POTENTIAL
PRODUCT, provided that the [***] for each such additional POTENTIAL PRODUCT
[***] per POTENTIAL PRODUCT.
[***].
For the avoidance of doubt, a modified COMMERCIAL PRODUCT (including, but not
limited to, modified with respect to formulation, presentation, packaging or
dosage strength) shall not be considered an additional COMMERCIAL PRODUCT and
NEKTAR AL shall not be entitled to any additional milestone payments pursuant to
Section 9.1.2 or pursuant to Section 9.1.6 upon the commercialization of any
such modified COMMERCIAL PRODUCT if such COMMERCIAL PRODUCT uses the same
THERAPEUTIC AGENT and SELECTED REAGENT as the unmodified COMMERCIAL PRODUCT.”
 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

 15 



--------------------------------------------------------------------------------



 



The first paragraph of Section 9.2 (up to but excluding Section 9.2.1) is hereby
deleted in its entirety and replaced with the following:
“ROYALTIES. With respect to COMMERCIAL PRODUCTS that either (a) contain a
chemical entity resulting from attachment of [***] to a SELECTED REAGENT by
means of PEGYLATION that is selected by the RESEARCH COMMITTEE, or (ii) use
PEGYLATION to [***], whether by using PEGYLATION technology [***], BAXTER shall
pay NEKTAR AL royalties in an amount equal to the product of the applicable
ROYALTY RATE and the annual aggregate NET SALES of all such COMMERCIAL PRODUCTS
on a COMMERCIAL PRODUCT-by-COMMERCIAL PRODUCT and country-by-country basis for
an initial period of [***] from the FIRST COMMERCIAL SALE of the applicable
COMMERCIAL PRODUCT in the applicable country (the “INITIAL ROYALTY TERM”).
Royalties shall be paid during the INITIAL ROYALTY TERM in each and every
country where such COMMERCIAL PRODUCT is sold, without regard to whether a VALID
PATENT CLAIM covers the composition, manufacture, use, sale, offer for sale or
import of the COMMERCIAL PRODUCT or the SELECTED REAGENT contained in such
COMMERCIAL PRODUCT.
With respect to COMMERCIAL PRODUCTS that either (a) contain a chemical entity
resulting from attachment of FACTOR IX to a SELECTED REAGENT by means of
PEGYLATION that is selected by the RESEARCH COMMITTEE, or (b) use PEGYLATION to
extend or otherwise improve the half-life of FACTOR IX, BAXTER shall pay NEKTAR
AL royalties in an amount equal to the product of the applicable ROYALTY RATE
and the annual aggregate NET SALES of all such COMMERCIAL PRODUCTS on a
COMMERCIAL PRODUCT-by-COMMERCIAL PRODUCT and country-by-country basis for an
initial period of [***] from the FIRST COMMERCIAL SALE of the applicable
COMMERCIAL PRODUCT in the applicable country (the “PEG-FIX INITIAL ROYALTY
TERM”). Royalties shall be paid during the PEG-FIX INITIAL ROYALTY TERM in each
and every country where such COMMERCIAL PRODUCT is sold, without regard to
whether a VALID PATENT CLAIM covers the composition, manufacture, use, sale,
offer for sale or import of the COMMERCIAL PRODUCT or the SELECTED REAGENT
contained in such COMMERCIAL PRODUCT.”
 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

 16 



--------------------------------------------------------------------------------



 



Section 9.2.1 is hereby deleted in its entirety and replaced by the following:
“After the expiration of the INITIAL ROYALTY TERM or PEG-FIX INITIAL ROYALTY
TERM, as the case may be, for a particular COMMERCIAL PRODUCT in a particular
country, BAXTER shall continue to pay such royalties on NET SALES of such
COMMERCIAL PRODUCT on a world-wide basis provided that there exists, in each of
the following major markets in which MARKETING AUTHORIZATION is received for
such COMMERCIAL PRODUCT, a VALID PATENT CLAIM which would be infringed by the
composition, making, using, having made, offering for sale, sale or importation
of such COMMERCIAL PRODUCT or the SELECTED REAGENT contained in such COMMERCIAL
PRODUCT: [***] (collectively, “MAJOR MARKETS”). Such royalties shall be paid on
NET SALES of COMMERCIAL PRODUCTS in those countries where the composition,
manufacture, import, use, offer for sale or sale of the applicable COMMERCIAL
PRODUCT or the SELECTED REAGENT contained in such COMMERCIAL PRODUCT is not
covered by a VALID PATENT CLAIM, provided that the composition, manufacture,
import, use, offer for sale or sale of such applicable COMMERCIAL PRODUCT or
such SELECTED REAGENT is covered by a VALID PATENT CLAIM in each of the MAJOR
MARKETS. [***].”
Section 9.2.2 is hereby deleted in its entirety and replaced by the following:
“If, at the time of sale of a COMMERCIAL PRODUCT in a particular country after
the expiration of the INITIAL ROYALTY TERM or PEG-FIX INITIAL ROYALTY TERM, as
the case may be, in such country, there is no VALID PATENT CLAIM covering the
composition, manufacture, use, import, offer for sale or sale of such COMMERCIAL
PRODUCT or the SELECTED REAGENT contained in such COMMERCIAL PRODUCT in each of
the MAJOR MARKETS, then BAXTER shall only owe royalties with respect to NET
SALES of COMMERCIAL PRODUCTS in those countries in which a VALID PATENT CLAIM
covers the composition, manufacture, use, import, offer for sale or sale of such
COMMERCIAL PRODUCTS or the SELECTED REAGENT contained in such COMMERCIAL
PRODUCTS in such countries. [***].”
Section 9.2.3 is hereby deleted in its entirety and replaced by the following:
“The PARTIES agree that a VALID PATENT CLAIM exists, for purposes of determining
whether royalties are payable after the expiration of the INITIAL ROYALTY TERM
or PEG-FIX INITIAL ROYALTY TERM, as the case may be, even if components of a
COMMERCIAL PRODUCT are sold separately as more fully described in Section 9.3
below, and the only VALID PATENT CLAIM covers the composition, manufacture, use,
sale, offer for sale or import of only one component of such COMMERCIAL PRODUCT
([***]).”
 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

 17 



--------------------------------------------------------------------------------



 



Section 9.4 is hereby deleted in its entirety and replaced by the following:
“COMMERCIAL DILIGENCE FOR COMMERCIAL PRODUCTS FOR THE TREATMENT OF HEMOPHILIA A.
If, during the TERM, BAXTER sells or markets another FACTOR VIII extended
half-life product using a non-PEGYLATION technology which is used to treat
Hemophilia A, then BAXTER must meet the COMMERCIAL DILIGENCE THRESHOLD, as set
forth below. No later than [***] after the FIRST COMMERCIAL SALE of a COMMERCIAL
PRODUCT for the treatment of Hemophilia A, where [***] is the THERAPEUTIC AGENT,
in each MAJOR MARKET in which MARKETING AUTHORIZATION has been obtained, the
sales ([***]) of all such COMMERCIAL PRODUCTS in the aggregate shall constitute
[***] of the total sales ([***]) of all FACTOR VIII extended half-life products
used to treat Hemophilia A in such MAJOR MARKET (the “COMMERCIAL DILIGENCE
THRESHOLD”). If sales ([***]) of such COMMERCIAL PRODUCTS, in the aggregate, do
not meet the COMMERCIAL DILIGENCE THRESHOLD in such MAJOR MARKET within such
timeframe, then NEKTAR AL may, [***], upon written notice to BAXTER, [***]. In
the event NEKTAR AL [***], the ROYALTY RATE to which NEKTAR AL is otherwise
entitled shall be [***] for all NET SALES of all COMMERCIAL PRODUCTS [***]. The
terms of any such co-promotion agreement shall be negotiated in good faith by
the PARTIES, and shall include minimum co-promotion requirements and shall
provide that [***].”
A new Section 9.4.1 is hereby added as follows:
“COMMERCIAL DILIGENCE FOR COMMERICAL PRODUCTS FOR THE TREATMENT OF HEMOPHILIA B.
If, during the TERM, BAXTER sells or markets another FACTOR IX extended
half-life product using a non-PEGYLATION technology which is used to treat
Hemophilia B, then BAXTER must meet the COMMERCIAL DILIGENCE THRESHOLD, as set
forth below. No later than [***] after the FIRST COMMERCIAL SALE of a COMMERCIAL
PRODUCT for the treatment of Hemophilia B using FACTOR IX as the THERAPEUTIC
AGENT, in each MAJOR MARKET in which MARKETING AUTHORIZATION has been obtained,
the sales ([***]) of all such COMMERCIAL PRODUCTS in the aggregate shall
constitute [***] of the total sales ([***]) of all FACTOR IX extended half-life
products used to treat Hemophilia B in such MAJOR MARKET (the “COMMERCIAL
DILIGENCE THRESHOLD”). If sales ([***]) of such COMMERCIAL PRODUCTS, in the
aggregate, do not meet the COMMERCIAL DILIGENCE THRESHOLD in such MAJOR MARKET
within such timeframe, then NEKTAR AL may, [***], upon written notice to BAXTER,
[***]. In the event NEKTAR AL [***] such FACTOR IX COMMERCIAL PRODUCTS, the
ROYALTY RATE to which NEKTAR AL is otherwise entitled shall be [***] for all NET
SALES of all COMMERCIAL PRODUCTS [***]. The terms of any such co-promotion
agreement shall be negotiated in good faith by the PARTIES, and shall include
minimum co-promotion requirements and shall provide that [***].”
 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

 18 



--------------------------------------------------------------------------------



 



A new Section 9.4.2 is hereby added as follows:
“COMMERCIAL DILIGENCE FOR COMMERICIAL PRODUCTS FOR THE TREATMENT OF HEMOPHILIA A
AND/OR B. If, during the TERM, BAXTER sells or markets another [***] extended
half-life product [***] which is used to treat Hemophilia A and/or Hemophilia B,
then BAXTER must meet the COMMERCIAL DILIGENCE THRESHOLD, as set forth below. No
later than [***] after the FIRST COMMERCIAL SALE of a COMMERCIAL PRODUCT for the
treatment of Hemophilia A or Hemophilia B using [***] as the THERAPEUTIC AGENT,
in each MAJOR MARKET in which MARKETING AUTHORIZATION has been obtained, the
sales ([***]) of all such COMMERCIAL PRODUCTS in the aggregate shall constitute
[***] of the total sales ([***]) of all [***] extended half-life products used
to treat Hemophilia A and/or Hemophilia B in such MAJOR MARKET (the “COMMERCIAL
DILIGENCE THRESHOLD”). If sales ([***]) of such COMMERCIAL PRODUCTS, in the
aggregate, do not meet the COMMERCIAL DILIGENCE THRESHOLD in such MAJOR MARKET
within such timeframe, then NEKTAR AL may, [***], upon written notice to BAXTER,
[***] COMMERCIAL PRODUCTS in such MAJOR MARKET. In the event NEKTAR AL [***]
COMMERCIAL PRODUCTS, the ROYALTY RATE to which NEKTAR AL is otherwise entitled
shall be [***] for all NET SALES of all COMMERCIAL PRODUCTS [***]. The terms of
any such co-promotion agreement shall be negotiated in good faith by the
PARTIES, and shall include minimum co-promotion requirements and shall provide
that [***].”
A new Section 9.7 is hereby added as follows:
“OPTION TO ACQUIRE ADDITONAL LICENSE. In addition to the license granted by
NEKTAR AL to BAXTER under Section 4.1, BAXTER may wish to exercise an option to
enter into negotiations with NEKTAR AL to acquire an additional license (the
“OPTION”). The conditions under which such OPTION may be exercised, and certain
of the terms of such license, [***]. The PARTIES acknowledge and agree that the
[***].”
References to NON-DISCLOSURE AGREEMENT in Article 11 are hereby made plural. Any
reference to BAXTER MATERIALS and NEKTAR AL MATERIALS in Article 11 includes
BAXTER FIX MATERIALS and NEKTAR AL PEG-FIX MATERIALS.
The first sentence of Section 17.2.2A. is hereby deleted in its entirety and
replaced by the following:
“NEKTAR AL shall have the right, but not the obligation, to carry out actions
against THIRD PARTIES arising from such THIRD PARTIES’ infringement or
misappropriation of NEKTAR AL LICENSED TECHNOLOGY covering the composition,
manufacture, use, import, offer for sale or sale of a SELECTED REAGENT.”
 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

 19 



--------------------------------------------------------------------------------



 



Section 19.2 is hereby deleted in its entirety and replaced by the following:
“DISCRETIONARY TERMINATION. BAXTER may terminate this AGREEMENT
(i) in its entirety, other than pursuant to any other provision of this
AGREEMENT, at any time, without any liability other than payment of the
TERMINATION FEES, if applicable, payable in accordance with both Sections 19.7.5
and 19.7.6, upon [***] to NEKTAR AL;
(ii) in part, upon [***] to NEKTAR AL, with respect to the development and/or
commercialization of POTENTIAL PRODUCTS and COMMERCIAL PRODUCTS utilizing
(directly or indirectly) [***], other than pursuant to any other provision of
this AGREEMENT, at any time, without any liability other than payment of the
TERMINATION FEE, if applicable, payable in accordance with Section 19.7.5; or
(iii) in part, upon [***] to NEKTAR AL, with respect to the development and/or
commercialization of POTENTIAL PRODUCTS and COMMERCIAL PRODUCTS utilizing
(directly or indirectly) [***], other than pursuant to any other provision of
this AGREEMENT, at any time, without any liability other than payment of the
TERMINATION FEE, if applicable, payable in accordance with Section 19.7.6.”
Section 19.3 is hereby amended by adding the following to the end of the
existing text:
“Notwithstanding the foregoing, if the failure to comply relates [***], the
non-breaching party may only terminate the AGREEMENT in part with respect to all
of the THERAPEUTIC AGENTS specified in (a), or with respect to the THERAPETIC
AGENT specified in (b). If the failure to comply relates to both (c) [***], the
non-breaching party [***].”
The first two paragraphs of Section 19.5 are hereby deleted in their entirety
and replaced by the following:
“In the event [***] (each such failure to meet and lack of extension hereinafter
referred to as a “DILIGENCE DEFECT”), then [***]:
(i) at its option, terminate this AGREEMENT in part with respect to [***], if
the DILIGENCE DEFECT relates to a Development Diligence milestone set forth in
Schedule IV;
 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

 20 



--------------------------------------------------------------------------------



 



(ii) at its option, terminate this AGREEMENT in part with respect to [***], if
the DILIGENCE DEFECT relates to a Development Diligence milestone set forth in
Schedule IV-A; or
(iii) at its option, terminate this AGREEMENT [***] DILIGENCE DEFECT relating to
a Development Diligence milestone set forth in Schedule IV and a DILIGENCE
DEFECT relating to a Development Diligence milestone set forth in Schedule IV-A.
In the event [***], Section 7.1 shall no longer apply with respect to that
portion of the AGREEMENT and those THERAPEUTIC AGENTS that have been so [***],
but the royalties and MILESTONES provided for herein shall continue to apply
except as otherwise set forth in Section 19.5.2. Notwithstanding the foregoing,
before [***] under this Section 19.5, [***] shall call a special meeting of the
JOINT STEERING COMMITTEE for the [***]. Such special meeting of the JOINT
STEERING COMMITTEE shall be held as soon as practicable, but in no event later
than [***] from the date on which [***] requests such meeting. At any time
during the period commencing on the conclusion of such meeting up through the
date that is [***] and [***] after the applicable milestone date, [***].
Thereafter, [***] to either cure (by meeting such Development Diligence
milestone event) or to extend the milestone date by the duration of the
applicable extension period set forth in Schedule IV or Schedule IV-A (as
applicable), by providing written notice of its intent to extend and by paying
the applicable extension payment within [***] thereafter. For clarity, the
extension period shall commence at the end of the [***].”
Subsection G. of Section 19.5.1 is hereby deleted its entirety and replaced by
the following:
“G. [***].”
A new Section 19.7.6 is hereby added as follows:
“For clarity, Section 19.7.5 shall apply with respect to termination of the
AGREEMENT by BAXTER in its entirety pursuant to Section 19.2(i) or in part under
Section 19.2(ii). If BAXTER terminates the AGREEMENT in its entirety pursuant to
Section 19.2(i) or in part under Section 19.2(iii), or if NEKTAR AL terminates
the AGREEMENT in its entirety or in part (with respect to FACTOR IX) under
Section 19.3(b), or if NEKTAR AL terminates the AGREEMENT in part ([***], then
BAXTER shall pay to NEKTAR AL a termination fee (“PEG-FIX TERMINATION FEE”)
within [***] after the effective date of such termination as follows:
(a) If termination occurs after the [***], BAXTER shall pay NEKTAR AL a PEG-FIX
TERMINATION FEE of [***];
 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

 21 



--------------------------------------------------------------------------------



 



(b) If termination occurs after the [***], BAXTER shall pay NEKTAR AL a PEG-FIX
TERMINATION FEE of [***]; and
(c) If termination occurs after the [***], BAXTER shall pay NEKTAR AL a PEG-FIX
TERMINATION FEE of [***].
If BAXTER terminates the AGREEMENT in its entirety under Section 19.2(i), BAXTER
shall pay NEKTAR AL both the TERMINATION FEE due and owing to NEKTAR AL under
Section 19.7.5, and the PEG-FIX TERMINATION FEE due and owing to NEKTAR AL under
this Section 19.7.6. If NEKTAR AL terminates the AGREEMENT in its entirety under
Section 19.3, BAXTER shall pay NEKTAR AL [***]. If NEKTAR AL terminates the
AGREEMENT in part under Section 19.3(a) ([***]), BAXTER shall pay NEKTAR AL
[***]. If NEKTAR AL terminates the AGREEMENT in part under Section 19.3(b)
([***]), BAXTER shall pay NEKTAR AL [***].
Notwithstanding the foregoing, if BAXTER terminates the AGREEMENT in part under
Section 19.2(iii) due to a COMMERCIAL FAILURE, the TERMINATION FEE set forth in
this Section 19.7.6 [***]. “COMMERCIAL FAILURE” means:
(i) [***], as defined by the RESEARCH COMMITTEE;
(ii) [***];
(iii) [***];
(iv) [***];
(v) [***];
(vi) [***].
For clarity, if the AGREEMENT is terminated by BAXTER in part under
Section 19.2(iii) due to a COMMERCIAL FAILURE, there shall be [***].”
 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

 22 



--------------------------------------------------------------------------------



 



Miscellaneous
a. Full Force and Effect. Except as expressly amended by this Amendment, the
AGREEMENT shall remain unchanged and continue in full force and effect as
provided therein.
b. Entire Agreement of the Parties. This Amendment and the AGREEMENT constitute
the complete final and exclusive understanding and agreement of the PARTIES with
respect to the subject matter of the AGREEMENT, and supersede any and all prior
or contemporaneous negotiations, correspondence, understandings and agreements,
whether oral or written, between the PARTIES respecting the subject matter of
the AGREEMENT.
c. Counterparts. This Amendment may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. One or more counterparts of this
Amendment may be executed my facsimile or other electronic means.
[Signature Page Follows]
 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

 23 



--------------------------------------------------------------------------------



 



[Signature Page to Amendment No. 3]
IN WITNESS WHEREOF, the parties hereto have executed this Amendment in duplicate
originals by their authorized officers as of the Effective Date of the
Amendment.

                  ACCEPTED AND AGREED,            
 
                NEKTAR THERAPEUTICS AL, CORP.       BAXTER HEALTHCARE SA
 
               
By:
  [***]       By:   [***]
 
           
 
  Signature           Signature
Name:
  [***]       Name:   [***]
 
           
 
  Printed           Printed
Title:
  [***]       Title:   [***]
 
           
 
                BAXTER HEALTHCARE CORPORATION            
 
               
By:
  [***]       By:   [***]
 
           
 
  Signature           Signature
Name:
  [***]       Name:   [***]
 
           
 
  Printed           Printed
Title:
  [***]       Title:   [***]
 
           

 

      [***]  
indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

 



--------------------------------------------------------------------------------



 



***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
Execution Copy
AMENDMENT NO. 4 TO EXCLUSIVE RESEARCH, DEVELOPMENT, LICENSE AND
MANUFACTURING AND SUPPLY AGREEMENT
This Amendment No. 4 to Exclusive Research, Development, License and
Manufacturing and Supply Agreement (the “Amendment”) is made and entered into
and is effective as of 11:59 pm on December 31, 2008 (the “Effective Date of
Amendment No. 4), by and between Nektar Therapeutics AL, Corp., an Alabama
corporation (“Nektar AL”) and Baxter Healthcare SA and Baxter Healthcare Corp.,
(collectively, “Baxter”). NEKTAR and BAXTER may be referred to herein as a
“Party” or, collectively, as “Parties.”
RECITALS
WHEREAS, NEKTAR AL and BAXTER are parties to an Exclusive Research, Development,
License and Manufacturing and Supply Agreement dated as of September 26, 2005,
and amended as of October 19, 2005, December 14, 2005, and December 17, 2007
(the “Agreement”); and
WHEREAS, the Parties desire to further amend the Agreement;
NOW, THEREFORE, in consideration of the foregoing and the covenants and promises
contained in this Amendment and in accordance with and subject to the terms and
conditions specified below the Parties agree as follows:
Amendment of the Agreement
The Parties hereby agree to amend the Agreement as of the Effective Date of
Amendment No. 4 as provided below. Capitalized terms used in this Amendment that
are not otherwise defined herein shall have the meanings provided in the
Agreement.

  1.  
All references to ‘the Agreement’ contained in any Section or subsection of the
Agreement shall mean ‘the Agreement (as amended)’.

  2.  
New Section 1.86 is added to the Agreement, as follows:

“1.86 ‘EXCLUSIVE LICENSE AGREEMENT’ shall mean that certain Exclusive License
Agreement dated as of December 31, 2008, by and among Nektar and Baxter.”

  3.  
The Parties agree to add a new Section 2.2.2 to the Agreement, as follows;

“[***]. BAXTER agrees that as of [***], BAXTER shall have expended an aggregate
amount of at least [***] in actual cash payments to NEKTAR AL for research and
development costs directly incurred and solely associated with the development
of [***]. BAXTER’s obligation to pay any remaining unpaid portion of the [***]
shall terminate in the event of [***].”

 

 



--------------------------------------------------------------------------------



 



***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

  4.  
The Parties agree to amend Section 36 of Amendment No. 3 of the Agreement,
amending Section 19.2(ii) of the Agreement by deleting the present
Section 19.2(ii) in its entirety and replacing it with the following:

“(ii) Subject to the limitation on termination in part of this AGREEMENT by
BAXTER set forth in Section 19.2(iv), upon [***] to NEKTAR AL, with respect to
the development and/or commercialization of POTENTIAL PRODUCTS and COMMERCIAL
PRODUCTS utilizing (directly or indirectly) [***], other than pursuant to any
other provision of this AGREEMENT, which termination may be effected in whole or
in part for any one or more of [***], at any time, without any liability other
than payment of the [***], if applicable, payable in accordance with
Section 19.7.5 (which [***] otherwise due and payable to NEKTER AL in the event
of a termination effected in whole shall be prorated in the case of a
termination in part on the following basis: [***];”

  5.  
The Parties agree to amend Section 36 of Amendment No. 3 of the Agreement to add
the following Subsection (iv) to Section 19.2 of the Agreement:

“Notwithstanding anything in this AGREEMENT seemingly to the contrary, BAXTER
agrees that it will not terminate this AGREEMENT in whole or in part pursuant to
Section 19.2 prior to [***], except for [***].”

  6.  
The Parties agree to add a new Section 23 to the Agreement, as follows:

“23. ALTERNATIVE DISPUTE RESOLUTION.

  a.  
Mediation. The PARTIES agree that any and all disputes, claims or controversies
arising out of or relating to this AGREEMENT shall be submitted to [***] for
mediation, and if the matter is not resolved through mediation, then it shall be
submitted to [***] for final and binding arbitration pursuant to the arbitration
clause set forth in Section 23(b) below; provided, however, that either PARTY
may apply to any court of appropriate jurisdiction to seek equitable relief
without the requirement of pursuing arbitration pursuant to Section 23(b).

  b.  
Arbitration.

  i.  
The PARTIES shall attempt to resolve any and all disputes, claims or
controversies arising out of or relating to this AGREEMENT promptly by
negotiation between executives who have authority to settle the controversy. If
such disputes, claims or controversies are not resolved through such
negotiation, then they shall be submitted for final and binding arbitration
pursuant to the arbitration clause set forth below. Either PARTY may initiate
arbitration with respect to the matters submitted to negotiation by filing a
written demand for arbitration at any time following the initial negotiation
session.

 

 



--------------------------------------------------------------------------------



 



***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

  ii.  
To the extent not resolved by mediation, any dispute, claim or controversy
arising out of or relating to this AGREEMENT or the breach, termination,
enforcement, interpretation or validity thereof, including the determination of
the scope or applicability of this AGREEMENT to arbitrate, shall be determined
by arbitration conducted in the English language. The arbitration shall take
place in [***]. The arbitration shall be administered by [***] pursuant to its
Arbitration Rules and Procedures. References herein to any arbitration rules or
procedures mean such rules or procedures as amended from time to time, including
any successor rules or procedures, and references herein to the [***] include
any successor thereto. The arbitration shall be before [***] arbitrators. [***].
All [***] arbitrators shall have experience in the area under dispute. This
arbitration provision, and the arbitration itself, shall be governed by the laws
of the [***], and [***] the Federal Arbitration Act, 9 U.S.C. §§ 1-16.

  iii.  
Consistent with the expedited nature of arbitration, each PARTY will, upon the
written request of the other PARTY, promptly provide the other with copies of
documents on which the producing PARTY may rely in support of or in opposition
to any claim or defense. At the request of a PARTY, the arbitrators shall have
the discretion to order examination by deposition of witnesses to the extent the
arbitrator deems such additional discovery relevant and appropriate. Depositions
shall be limited to a maximum of [***] per PARTY and shall be held within [***]
days of the grant of a request. Additional depositions may be scheduled only
with the permission of the arbitrators, and for good cause shown. Each
deposition shall be limited to a maximum of [***] duration. All objections are
reserved for the arbitration hearing except for objections based on privilege
and proprietary or confidential information. The PARTIES shall not utilize any
other discovery mechanisms, including international processes and U.S. federal
statutes, to obtain additional evidence for use in the arbitration. Any dispute
regarding discovery, or the relevance or scope thereof, shall be determined by
the arbitrators, which determination shall be conclusive. All discovery shall be
completed within [***] days following the appointment of the arbitrators. All
costs and/or fees relating to the retrieval, review and production of electronic
discovery shall be paid by the PARTY requesting such discovery.

  iv.  
The panel of arbitrators shall have no power to award non-monetary or equitable
relief of any sort. [***]. The arbitrators shall have no power or authority,
under the [***] or otherwise, to relieve the PARTIES from their agreement
hereunder to arbitrate or otherwise to amend or disregard any provision of this
AGREEMENT. Subject to the provisions set forth in Section 23(b)(v) below, the
award of the arbitrators shall be final, binding and the sole and exclusive
remedy to the PARTIES. Either PARTY may seek to confirm and enforce any final
award entered in arbitration, in any court of competent jurisdiction. The cost
of the arbitration, including the fees of the arbitrators, shall be borne by the
PARTY the arbitrator determines has not prevailed in the arbitration.

 

 



--------------------------------------------------------------------------------



 



***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

  v.  
If an arbitral award does not contain an award of money damages in excess of
[***], then the arbitral award shall not be appealable and shall only be subject
to such challenges as would otherwise be permissible under the Federal
Arbitration Act, 9 U.S.C. §§ 1-16. In the event that the arbitration results in
an arbitral award, which imposes a monetary award in excess of [***], such award
may be appealed to a tribunal of appellate arbitrators via the [***] Appeal
Procedure.

  vi.  
Except as may be required by law, and except to the extent necessary for either
PARTY to seek to confirm and enforce any final award entered in arbitration in a
court of competent jurisdiction, neither a PARTY nor an arbitrator may disclose
the existence, content, or results of any arbitration hereunder without the
prior written consent of both PARTIES.

c.     [***].
7.      Miscellaneous

  a.  
Full Force and Effect. Except as expressly amended by this Amendment, the
AGREEMENT shall remain unchanged and continue in full force and effect as
provided therein.

  b.  
Entire Agreement of the Parties. This Amendment and the AGREEMENT constitute the
complete final and exclusive understanding and agreement of the PARTIES with
respect to the subject matter of the AGREEMENT, and supersede any and all prior
or contemporaneous negotiations, correspondence, understandings and agreements,
whether oral or written, between the PARTIES respecting the subject matter of
the AGREEMENT.

  c.  
Counterparts. This Amendment may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. One or more counterparts of this Amendment may be
executed by facsimile, electronic reproductions of signatures or other
electronic means, all of which shall be deemed originals.

[Signature Page Follows]

 

 



--------------------------------------------------------------------------------



 



***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
[Signature Page to Amendment No. 4]
IN WITNESS WHEREOF, the Parties hereto have executed this Amendment in duplicate
originals by their authorized officers as of the Effective Date of Amendment
No. 4.
ACCEPTED AND AGREED,

                  NEKTAR THERAPEUTICS AL, CORP       BAXTER HEALTHCARE
CORPORATION
 
               
By:
  [***]       By:   [***]
 
               
 
  Signature           Signature
Name:
  [***]       Name:   [***]
 
               
 
  Printed           Printed
Title:
  [***]       Title:   [***]
 
               
 
                            BAXTER HEALTHCARE SA
 
               
 
          By:   [***]
 
               
 
              Signature
 
          Name:   [***]
 
               
 
              Printed
 
          Title:   [***]
 
               
 
               
 
          By:   [***]
 
               
 
              Signature
 
          Name:   [***]
 
               
 
              Printed
 
          Title:   [***]
 
               

 

